Exhibit 10.127

 
AFTER RECORDING, RETURN TO:
 
Brian S. Short, Esq.
Winstead PC
5400 Renaissance Tower
1201 Elm Street
Dallas, Texas  75270
 

 
COLLATERAL IS OR INCLUDES FIXTURES
 

STATE OF WEST VIRGINIA §       §     COUNTY OF WOOD   §    

 
DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,
COLLATERAL ASSIGNMENT OF PROPERTY AGREEMENTS,
SECURITY AGREEMENT AND FIXTURE FILING
 
This Deed of Trust, Assignment of Rents and Leases, Collateral Assignment of
Property Agreements, Security Agreement and Fixture Filing (as amended from time
to time, this "Security Instrument") is made, and is executed as of June 30,
2010, by GRAND CENTRAL PARKERSBURG LLC, a Delaware limited liability company
(together with its permitted successors and permitted assigns, "Grantor"), whose
address for all purposes hereunder is c/o Glimcher Properties Limited
Partnership, 180 East Broad Street, 21st Floor, Columbus, Ohio 43215, to LISA
BALDERSON, ESQ. (together with its permitted successors and permitted assigns,
"Trustee"), whose address for all purposes hereunder is 988 N. Rustling Rd.,
South Charleston, WV  25303, for the benefit of GOLDMAN SACHS COMMERCIAL
MORTGAGE CAPITAL, L.P., a Delaware limited partnership (together with all of its
successors and assigns, "Lender" or "Beneficiary"), whose address for all
purposes hereunder is 6011 Connection Drive, Suite 550, Irving, Texas
75039.  For all state law, statutory and other purposes hereunder, the term
"Lender" as used herein shall be deemed to mean a beneficiary of this Security
Instrument with respect to the Property with all of the rights conferred hereby
the same as if the term "beneficiary" were used in lieu of the term "Lender"
throughout this Security Instrument.
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 1
 


 
DEFINITIONS
 
Section 1.1                Definitions.  As used herein, the following terms
shall have the following meanings:
 
"Indebtedness":  The sum of all principal, interest and other amounts due from
Grantor under, or secured by, the Loan Documents.
 
"Loan Agreement":  The Loan Agreement, dated as of the date hereof, by and
between Lender, as lender, and Grantor, as borrower, as the same may be
replaced, amended, supplemented, extended or otherwise modified from time to
time.
 
"Loan Documents":  The (1) Loan Agreement, (2) that certain promissory note,
dated as of the date hereof, executed by Grantor pursuant to the Loan Agreement,
in the original principal amount of $45,000,000.00 (as the same may be
amended,  modified, assigned in whole or in part, bifurcated into multiple
notes, componentized and/or replaced from time to time, the "Note" or "Notes",
as applicable), (3) this Security Instrument and the other mortgages and deeds
of trust executed by Grantor pursuant to the Loan Agreement, (4) all other
documents now or hereafter executed by Grantor, or any other person or entity to
evidence or secure the payment of the Indebtedness, and (5) all modifications,
restatements, extensions, renewals and replacements of the foregoing.
 
"Obligations":  All of the agreements, covenants, conditions, warranties,
representations and other obligations (other than to repay the Indebtedness)
made or undertaken by Grantor under the Loan Documents.
 
"Property":  All of the following, or any interest therein (whether now owned or
hereafter acquired):
 
(1)              the real property described in Exhibit A attached hereto and
made a part hereof, together with any greater estate therein as hereafter may be
acquired by Grantor (the "Land"),
 
(2)              all buildings, structures and other improvements, now or at any
time situated, placed or constructed upon the Land (the "Improvements"),
 
(3)              all right, title and interest of Grantor in and to all
materials, machinery, supplies, equipment, fixtures, apparatus and other items
of personal property now owned or hereafter acquired by Grantor and now or
hereafter attached to, installed in or used in connection with any of the
Improvements or the Land, including, without limitation, any and all partitions,
dynamos, window screens and shades, drapes, rugs and other floor coverings,
awnings, motors, engines, boilers, furnaces, pipes, plumbing, cleaning, call and
sprinkler systems, fire extinguishing apparatus and equipment, water tanks,
swimming pools, heating, ventilating, plumbing, lighting, communications and
elevator fixtures, laundry, incinerating, air conditioning and air cooling
equipment and systems, gas and electric machinery and equipment, disposals,
dishwashers, furniture, refrigerators and ranges, securities systems, art work,
recreational and pool equipment and facilities of all kinds, water, gas,
electrical, storm and sanitary sewer facilities of all kinds, and all other
utilities whether or not situated in easements together with all accessions,
replacements, betterments and substitutions for any of the foregoing (the
"Fixtures"),
 
 
2

--------------------------------------------------------------------------------

 
 
(4)              all right, title and interest of Grantor in and to all goods,
accounts, general intangibles, instruments, documents, accounts receivable,
chattel paper, investment property, securities accounts and all other personal
property of any kind or character, including such items of personal property as
defined in the UCC, now owned or hereafter acquired by Grantor and now or
hereafter affixed to, placed upon, used in connection with, arising from or
otherwise related to the Land and/or the Improvements or which may be used in or
relating to the planning, development, financing or operation of the Land and/or
the Improvements, including, without limitation, furniture, furnishings,
equipment, machinery, money, insurance proceeds, condemnation awards, accounts,
contract rights, trademarks, goodwill, chattel paper, documents, trade names,
licenses and/or franchise agreements, rights of Grantor under leases of Fixtures
or other personal property or equipment, inventory, all refundable, returnable
or reimbursable fees, deposits or other funds or evidences of credit or
indebtedness deposited by or on behalf of Grantor with any governmental
authorities, boards, corporations, providers of utility services, public or
private, including specifically, but without limitation, all refundable,
returnable or reimbursable tap fees, utility deposits, commitment fees and
development costs and all refunds, rebates or credits in connection with a
reduction in real estate taxes and assessments against the Land and/or
Improvements as a result of tax certiorari or any applications or proceedings
for reduction (the "Personalty"),
 
(5)              all reserves, escrows or impounds required under the Loan
Agreement and all deposit accounts (including tenant's security and cleaning
deposits and deposits with respect to utility services) maintained by or on
behalf of Grantor with respect to the Land and/or Improvements,
 
(6)              all right, title and interest of Grantor in and to all plans,
specifications, shop drawings and other technical descriptions prepared for
construction, repair or alteration of the Improvements, and all amendments and
modifications thereof (together with any and all modifications, renewals,
extensions and substitutions of the foregoing, the "Plans"),
 
(7)              subject to the rights of Grantor hereunder and under the Loan
Agreement, all leasehold estates, leases, subleases, sub-subleases, licenses,
concessions, occupancy agreements or other agreements (written or oral, now or
at any time in effect and every modification, amendment or other agreement
relating thereto, including every guarantee of the performance and observance of
the covenants, conditions and agreements to be performed and observed by the
other party thereto) which grant a possessory interest in, or the right to use
or occupy, all or any part of the Land and/or Improvements, together with all
related security and other deposits (together with any and all modifications,
renewals, extensions and substitutions of the foregoing, the "Leases"),
 
 
3

--------------------------------------------------------------------------------

 
 
(8)              subject to the rights of Grantor hereunder and under the Loan
Agreement, all right, title and interest of Grantor in and to all of the rents,
revenues, income, proceeds, issues, profits (including all oil or gas or other
mineral royalties and bonuses), security and other types of deposits, and other
benefits paid or payable and to become due or payable by parties to the Leases
other than Grantor for using, leasing, licensing, possessing, occupying,
operating from, residing in, selling or otherwise enjoying any portion or
portions of the Land and/or Improvements (the "Rents"),
 
(9)              all right, title and interest of Grantor in and to all other
contracts and agreements in any way relating to, executed in connection with, or
used in, the development, construction, use, occupancy, operation, maintenance,
enjoyment, acquisition, management or ownership of the Land and/or Improvements
or the sale of goods or services produced in or relating to the Land and/or
Improvements (together with any and all modifications, renewals, extensions and
substitutions of the foregoing, the "Property Agreements"), including, without
limitation, all right, title and interest of Grantor in, to and under (a) all
construction contracts, architects' agreements, engineers' contracts, utility
contracts, letters of credit, escrow agreements, maintenance agreements,
management, leasing and related agreements, parking agreements, equipment
leases, service contracts, operating leases, catering and restaurant leases and
agreements, agreements for the sale, lease or exchange of goods or other
property, agreements for the performance of services, permits, variances,
licenses, certificates and entitlements, (b) all material agreements and
instruments under which Grantor or any of its affiliates or the seller of the
Property have remaining rights or obligations in respect of the acquisition of
the Property or equity interests therein, (c) applicable business licenses,
variances, entitlements, certificates, state health department licenses, liquor
licenses, food service licenses, licenses to conduct business, certificates of
need and all other permits, licenses and rights obtained from any Governmental
Authority or private Person, (d) all rights of Grantor to receive monies due and
to become due under or pursuant to the Property Agreements, (e) all claims of
Grantor for damages arising out of or for breach of or default under the
Property Agreements, (f) all rights of Grantor to terminate, amend, supplement,
modify or waive performance under the Property Agreements, to compel performance
and otherwise to exercise all remedies thereunder, and, with respect to Property
Agreements that are letters of credit, to make any draws thereon, and (g) to the
extent not included in the foregoing, all cash and non-cash proceeds, products,
offspring, rents, revenues, issues, profits, royalties, income, benefits,
additions, renewals, extensions, substitutions, replacements and accessions of
and to any and all of the foregoing,
 
(10)            all right, title and interest of Grantor in and to all rights,
privileges, titles, interests, liberties, tenements, hereditaments,
rights-of-way, easements, sewer rights, water, water courses, water rights and
powers, air rights and development rights, licenses, permits and construction
and equipment warranties, appendages and appurtenances appertaining to the
foregoing, and all right, title and interest, if any, of Grantor in and to any
streets, ways, alleys, underground vaults, passages, strips or gores of land
adjoining the Land or any part thereof,
 
 
4

--------------------------------------------------------------------------------

 
 
(11)            all accessions, replacements, renewals, additions and
substitutions for any of the foregoing and all proceeds thereof,
 
(12)            subject to the rights of Grantor hereunder or under the Loan
Agreement, all insurance policies, unearned premiums therefor and proceeds from
such policies, including, without limitation, the right to receive and apply the
proceeds of any insurance, judgments or settlements made in lieu thereof,
covering any of the above property now or hereafter acquired by Grantor,
 
(13)            all right, title and interest of Grantor in and to all mineral,
riparian, littoral, water, oil and gas rights now or hereafter acquired and
relating to all or any part of the Land and/or Improvements,
 
(14)            all of Grantor's right, title and interest in and to any awards,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any Governmental Authority pertaining to the Land,
Improvements, Fixtures or Personalty, and
 
(15)            all after acquired title to or remainder or reversion in any of
the property (or any portion thereof) described herein.
 
"UCC":  The Uniform Commercial Code of the state in which the Property is
located or, if the creation, perfection and enforcement of any security interest
herein granted is governed by the laws of a state other than the state in which
the Property is located then, as to the matter in question, the Uniform
Commercial Code in effect in that state.
 
Capitalized terms used herein but not otherwise defined shall have the
respective meanings ascribed to such terms in the Loan Agreement.
 
ARTICLE 2
 
HABENDUM
 
Section 2.1               Grant.  To secure in part the full and timely payment
of the Indebtedness and the full and timely performance of the Obligations, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Grantor HAS MORTGAGED, GIVEN, GRANTED, BARGAINED, SOLD,
TRANSFERRED, WARRANTED, PLEDGED, ASSIGNED and CONVEYED, and does hereby
MORTGAGE, GIVE, GRANT, BARGAIN, SELL, TRANSFER, WARRANT, PLEDGE, ASSIGN and
CONVEY to Trustee, IN TRUST, WITH POWER OF SALE, the Property, TO HAVE AND TO
HOLD, for the benefit of Lender, its heirs, successors and assigns, the
Property, TO HAVE AND TO HOLD all of the Property (subject to Permitted
Encumbrances) unto and for the use and benefit of Lender, its heirs, successors
and assigns in fee simple forever, and Grantor does hereby bind itself, its
heirs, successors and assigns to WARRANT AND FOREVER DEFEND the title to the
Property (subject to Permitted Encumbrances) unto Lender and Trustee and their
respective heirs, successors and assigns.
 
 
5

--------------------------------------------------------------------------------

 
 
THIS CONVEYANCE IS MADE IN TRUST, that if Grantor shall pay and perform or cause
to be paid and performed all of the Indebtedness and Obligations in accordance
with the terms of the Loan Documents, then this conveyance shall be null and
void and may be canceled of record at the request and cost of Grantor, which
cost Grantor hereby agrees to pay, and Lender hereby agrees to deliver to
Grantor such documents as Grantor may reasonably request to evidence such
termination and cancellation; provided, however, that if, at any time, there
shall be any Event of Default, then Lender and Trustee shall be entitled to
exercise the remedies set forth in Article 3 below.
 
ARTICLE 3
 
DEFAULT AND FORECLOSURE
 
Section 3.1               Remedies.  If an Event of Default exists and is
continuing, Lender may, at Lender's election and by or through Trustee or
otherwise, take such action permitted at law or in equity, without notice or
demand (except as explicitly provided in the Loan Agreement), as it deems
advisable to protect and enforce its rights against Grantor and to the Property,
including but not limited to, any or all of the following rights, remedies and
recourses each of which may be pursued concurrently or otherwise, at such time
and in such order as Lender may determine, in its sole discretion, without
impairing or otherwise affecting the other rights and remedies of Lender:
 
(a)             Acceleration.  Declare the Indebtedness to be immediately due
and payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Grantor (except as provided in the
Loan Agreement)), whereupon the same shall become immediately due and payable.
 
(b)             Entry on Property.  Enter the Property and take exclusive
possession thereof and of all books, records and accounts relating thereto.  If
Grantor remains in possession of the Property after the occurrence and during
the continuance of an Event of Default and without Lender's prior written
consent, Lender may invoke any legal remedies to dispossess Grantor.
 
(c)             Operation of Property.  Whether or not a receiver has been
appointed pursuant to Section 3.1(e) hereof, hold, lease, develop, manage,
operate, control and otherwise use the Property upon such terms and conditions
as Lender may deem reasonable under the circumstances (making such repairs,
alterations, additions and improvements and taking other actions, from time to
time, as Lender deems reasonably necessary or desirable), exercise all rights
and powers of Grantor with respect to the Property, whether in the name of
Grantor or otherwise, including without limitation the right to make, cancel,
enforce or modify leases, obtain and evict tenants, and demand, sue for, collect
and receive all Rents, and apply all Rents and other amounts collected by Lender
or Trustee in connection therewith in accordance with the provisions of
Section 3.7 hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)              Foreclosure and Sale.
 
  (i)             Institute proceedings for the complete foreclosure of this
Security Instrument, by exercise of the STATUTORY POWER OF SALE or otherwise, in
which case the Property may be sold for cash or credit in one or more parcels or
in several interests or portions and in any order or manner.
 
  (ii)            With respect to any notices required or permitted under the
UCC, Grantor agrees that ten (10) Business Days' prior written notice shall be
deemed commercially reasonable.  At any such sale by virtue of any judicial
proceedings or any other legal right, remedy or recourse including power of
sale, the title to and right of possession of any such property shall pass to
the purchaser thereof, and to the fullest extent permitted by law, Grantor shall
be completely and irrevocably divested of all of its right, title, interest,
claim and demand whatsoever, either at law or in equity, in and to the property
sold and such sale shall be a perpetual bar both at law and in equity against
Grantor, and against all other persons claiming or to claim the property sold or
any part thereof, by, through or under Grantor.  Lender may be a purchaser at
such sale and if Lender is the highest bidder, may credit the portion of the
purchase price that would be distributed to Lender against the Indebtedness in
lieu of paying cash.
 
  (iii)           At any such sale (A) whether made under the power herein
contained, the UCC, any other legal requirement or by virtue of any judicial
proceedings or any other legal right, remedy or recourse, including power of
sale, it shall not be necessary for Trustee to be physically present at or to
have constructive possession of the Property (Grantor shall deliver to Trustee
any portion of the Property not actually or constructively possessed by Trustee
immediately upon demand by Trustee), and the title to and right of possession of
any such property shall pass to the purchaser thereof, as completely as if
Trustee had been actually present and delivered to purchaser at such sale,
(B) each instrument of conveyance executed by Trustee shall contain a general
warranty of title, binding upon Grantor, (C) each recital contained in any
instrument of conveyance made by Trustee shall conclusively establish the truth
and accuracy of the matters recited therein, including, without limitation,
nonpayment of the Indebtedness, advertisement and conduct of such sale in the
manner provided herein and otherwise by law, and appointment of any successor
Trustee hereunder, (D) any prerequisites to the validity of such sale shall be
conclusively presumed to have been performed, and (E) the receipt of Trustee or
other party making the sale shall be a sufficient discharge to the purchaser or
purchasers for his/her/their purchase money and no such purchaser or purchasers,
or his/her/their assigns or personal representatives, shall thereafter be
obligated to see to the application of such purchase money or be in any way
answerable for any loss, misapplication or nonapplication thereof.
 
(e)              Receiver.  Prior to, concurrently with, or subsequent to the
institution of foreclosure proceedings, make application to a court of competent
jurisdiction for, and (to the extent permitted by applicable law) obtain from
such court as a matter of strict right and without notice to Grantor or anyone
claiming under Grantor or regard to the value of the Property or the solvency or
insolvency of Grantor or the adequacy of any collateral for the repayment of the
Indebtedness or the interest of Grantor therein, the appointment of a receiver
or receivers of the Property, and Grantor irrevocably consents to such
appointment.  Any such receiver or receivers shall have all the usual powers and
duties of receivers in similar cases, including the full power to rent, maintain
and otherwise operate the Property upon such terms as may be approved by the
court, and shall apply such Rents in accordance with the provisions of
Section 3.7 hereof.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)               Other.  Exercise all other rights, remedies and recourses
granted under the Loan Documents or otherwise available at law or in equity
(including an action for specific performance of any covenant contained in the
Loan Documents, or a judgment on the Notes either before, during or after any
proceeding to enforce this Security Instrument).
 
Section 3.2               Separate Sales.  The Property may be sold in one or
more parcels and in such manner and order as Lender in its sole discretion, may
elect, subject to applicable law; the right of sale arising out of any Event of
Default shall not be exhausted by any one or more sales.
 
Section 3.3                Remedies Cumulative, Concurrent and
Nonexclusive.  Lender shall have all rights, remedies and recourses granted in
the Loan Documents and available at law or equity (including the UCC), which
rights (a) shall be cumulative and concurrent and shall be in addition to every
other remedy so provided or permitted, (b) may be pursued separately,
successively or concurrently against Grantor, or against the Property, or
against any one or more of them, at the sole discretion of Lender, (c) may be
exercised as often as occasion therefor shall arise, and the exercise or failure
to exercise any of them shall not be construed as a waiver or release thereof or
of any other right, remedy or recourse, and (d) are intended to be, and shall
be, nonexclusive.  No action by Lender or Trustee in the enforcement of any
rights, remedies or recourses under the Loan Documents or otherwise at law or
equity shall be deemed to cure any Event of Default.
 
Section 3.4               Release of and Resort to Collateral.  Lender (and
Trustee, on behalf of Lender), may release, regardless of consideration and
without the necessity for any notice to or consent by the holder of any
subordinate lien on the Property, any part of the Property without, as to the
remainder, in any way impairing, affecting, subordinating or releasing the lien
or security interests created in or evidenced by the Loan Documents or their
stature as a first and prior lien and security interest in and to the
Property.  For payment of the Indebtedness, Lender may resort to any other
security in such order and manner as Lender may elect.
 
Section 3.5               Waiver of Redemption, Notice and Marshaling of
Assets.  To the fullest extent permitted by law, Grantor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to Grantor
by virtue of any present or future statute of limitations or "moratorium law" or
other law or judicial decision exempting the Property or any part thereof, or
any part of the proceeds arising from any sale of any such property, from
attachment, levy or sale on execution or providing for any appraisement,
valuation, stay of execution, exemption from civil process, redemption
reinstatement (to the extent permitted by law) or extension of time for payment,
(b) any right to a marshaling of assets or a sale in inverse order of
alienation, and (c) any and all rights it may have to require that the Property
be sold as separate tracts or units in the event of foreclosure.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 3.6               Discontinuance of Proceedings.  If Lender shall have
proceeded to invoke any right, remedy or recourse permitted under the Loan
Documents and shall thereafter elect to discontinue or abandon it for any
reason, Lender shall have the unqualified right to do so and, in such an event,
Grantor and Lender shall be restored to their former positions with respect to
the Indebtedness, the Obligations, the Loan Documents, the Property and
otherwise, and the rights, remedies, recourses and powers of Lender shall
continue as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Event of Default which may then
exist or the right of Lender thereafter to exercise any right, remedy or
recourse under the Loan Documents for such Event of Default.
 
Section 3.7               Application of Proceeds.  Except as otherwise provided
in the Loan Documents and unless otherwise required by applicable law, the
proceeds of any sale of, and the Rents and other amounts generated by the
holding, leasing, management, operation or other use of the Property, shall be
applied by Lender or Trustee (or the receiver, if one is appointed) in the
following order or in such other order as Lender or Trustee shall determine in
its sole discretion:
 
(a)              to the payment of the reasonable costs and expenses of taking
possession of the Property and of holding, using, leasing, repairing, improving
and selling the same, including, without limitation (1) receiver's fees and
expenses, (2) court costs, (3) reasonable attorneys', accountants', appraisers',
environmental consultants', engineers' and other experts' fees and expenses,
(4) costs of advertisement, (5) costs of procuring title searches, title
policies and similar data and assurance with respect to title, (6) the payment
of all applicable transfer taxes and mortgage recording taxes, and (7) the
payment of all ground rent, real estate taxes and assessments;
 
(b)              to the payment of all amounts, other than the unpaid principal
balance of the Notes and accrued but unpaid interest, which may be due under the
Loan Documents;
 
(c)              to the payment of the Indebtedness and performance of the
Obligations in such manner and order of preference as Lender in its sole
discretion may determine; and
 
(d)              the balance, if any, to the payment of the Persons legally
entitled thereto.
 
If Lender shall be ordered, in connection with any bankruptcy, insolvency or
reorganization of Grantor, to restore or repay to or for the account of Grantor
or its creditors any amount theretofore received under this Section 3.7, the
amount of such restoration or repayment shall be deemed to be a part of the
Indebtedness so as to place Lender in the same position it would have been in
had such amount never been received by Lender.
 
Section 3.8               Occupancy After Foreclosure.  The purchaser at any
foreclosure sale pursuant to Section 3.1(d) shall become the legal owner of the
Property (subject to Permitted Encumbrances).  All occupants of the Property
shall, at the option of such purchaser, become tenants of the purchaser at the
foreclosure sale and shall deliver possession thereof immediately to the
purchaser upon demand.  It shall not be necessary for the purchaser at said sale
to bring any action for possession of the Property other than the statutory
action of forcible detainer in any justice court having jurisdiction over the
Property.
 
Section 3.9               Additional Advances and Disbursements; Costs of
Enforcement.  If any Event of Default has occurred and is continuing, Lender
shall have the right, but not the obligation, to cure such Event of Default in
the name and on behalf of Grantor.  All sums advanced and expenses incurred at
any time by Lender under this Section 3.9, or otherwise under this Security
Instrument or any of the other Loan Documents or applicable law, shall bear
interest from the date that such sum is advanced or expense incurred, to and
including the date of reimbursement, computed at the Default Rate, and all such
sums, together with interest thereon, shall constitute additions to the
Indebtedness and shall be secured by this Security Instrument and Grantor
covenants and agrees to pay them to the order of Lender promptly upon demand.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.10              No Lender in Possession.  Neither the enforcement of
any of the remedies under this Article 3, the assignment of the Rents and Leases
under Article 4, the collateral assignment of the Property Agreements under
Article 5, the security interests under Article 6, nor any other remedies
afforded to Lender under the Loan Documents, at law or in equity shall cause
Lender or Trustee to be deemed or construed to be a lender in possession of the
Property, to obligate Lender or Trustee to lease the Property or attempt to do
so, or to take any action, incur any expense, or perform or discharge any
obligation, duty or liability whatsoever under any of the Leases or
otherwise.  Grantor shall, and hereby agrees to indemnify Lender for, and to
hold Lender harmless from and against, any and all claims, liability, expenses,
losses or damages which may or might be asserted against or incurred by Lender,
as the case may be, solely by reason of Lender's status as an assignee pursuant
to the assignment of Rents and Leases contained herein, but excluding any claim
to the extent of Lender's gross negligence or willful misconduct.  Should Lender
incur any such claim, liability, expense, loss or damage, the amount thereof,
including all actual expenses and reasonable fees of attorneys, shall constitute
Indebtedness secured hereby, and Grantor shall reimburse Lender within five (5)
Business Days after demand therefore.
 
ARTICLE 4
 
ASSIGNMENT OF RENTS AND LEASES
 
Section 4.1               Assignment.  Grantor does hereby presently, absolutely
and unconditionally assign to Trustee for the benefit of Lender, Grantor's
right, title and interest in all current and future Leases and the absolute,
unconditional and continuing right to receive and collect all Rents, it being
intended by Grantor that this assignment constitutes a present, outright,
immediate, continuing and absolute assignment and not an assignment for
additional security only.  Such assignment to Trustee for the benefit of Lender
shall not be construed to bind Lender to the performance of any of the
covenants, conditions or provisions contained in any such Lease or otherwise
impose any obligation upon Lender.  Lender shall have no responsibility on
account of this assignment for the control, care, maintenance, management or
repair of the Property, for any dangerous or defective condition of the
Property, or for any negligence in the management, upkeep, repair or control of
the Property.  Grantor agrees to execute and deliver to Lender such additional
instruments, in form and substance satisfactory to Lender, as may hereafter be
requested by Lender to further evidence and confirm such assignment.
 
Section 4.2               License.  Notwithstanding that Grantor hereby
presently grants to Trustee for the benefit of Lender an outright, immediate,
continuing and absolute assignment of the Rents and Leases and not merely the
collateral assignment of, or the grant of a lien or security interest in, the
Rents and Leases, Trustee on behalf of Lender hereby grants to Grantor and its
successors and not to any tenant or any other person, a revocable license to
collect and receive the Rents and to retain, use and enjoy the same and
otherwise exercise all rights as landlord under any Lease, in each case subject
to the terms hereof and of the Loan Agreement.  Upon the occurrence and during
the continuance of any Event of Default, (a) the license granted herein to
Grantor shall immediately and automatically cease and terminate and shall be
void and of no further force or effect, (b) Lender shall immediately be entitled
to possession of all Rents (whether or not Lender enters upon or takes control
of the Property) and (c) at the request of Lender, Grantor shall deliver written
notice to all tenants and subtenants under any of the Leases either (i)
notifying such tenants and subtenants that all Rent due under the Leases shall
continue to be paid to the Cash Management Account or (ii) instructing such
tenants and subtenants to remit all Rents due under the Leases to such other
account as Lender shall notify Grantor in writing provided that, if such Event
of Default ceases to exist, the license described in the foregoing clause (a)
shall automatically be reinstated.  Notwithstanding said license, upon
acceleration of the Loan following an Event of Default, Grantor agrees that
Lender, and not Grantor, shall be deemed to be the creditor of each tenant or
subtenant under any Lease in respect to assignments for the benefit of creditors
and bankruptcy, reorganization, insolvency, dissolution or receivership
proceedings affecting such tenant or subtenant (without obligation on the part
of Lender, however, to file or make timely filings of claims in such proceedings
or otherwise to pursue creditors' rights therein), with an option to apply in
accordance with the Loan Documents any money received from such tenant or
subtenant in reduction of any amounts due under the Loan Documents.  Upon the
occurrence and during the continuance of an Event of Default, any portion of the
Rents held by Grantor shall be held in trust for the benefit of Lender for use
in the payment of the Indebtedness.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 4.3                Certain Rights of Lender.  Subject to the revocable
license granted above, upon the occurrence and during the continuance of an
Event of Default, Lender shall have the immediate and continuing right, power
and authority, either in person or by agent, without bringing any action or
proceeding, or by a receiver appointed by a court, without the necessity of
taking possession of the Property in its own name, and without the need for any
other authorization or action by Grantor or Lender, in addition to and without
limiting any of Lender's rights and remedies hereunder, under the Loan Agreement
and any other Loan Documents and as otherwise available at law or in equity,
(a) to notify any tenant or other person that the Leases have been assigned to
Lender and that all Rents are to be paid directly to Lender, whether or not
Lender has commenced or completed foreclosure or taken possession of the
Property; (b) to settle, compromise, release, extend the time of payment of, and
make allowances, adjustments and discounts of any Rents or other obligations in,
to and under the Leases; (c) to demand, sue for or otherwise collect, receive,
and enforce payment of Rents, including those past-due and unpaid and other
rights under the Leases, prosecute any action or proceeding, and defend against
any claim with respect to the Rents and Leases; (d) to enter upon, take
possession of and operate the Property whether or not foreclosure under this
Security Instrument has been instituted and without applying for a receiver;
(e) to lease all or any part of the Property; and/or (f) to perform any and all
obligations of Grantor under the Leases and exercise any and all rights of
Grantor therein contained to the full extent of Grantor's rights and obligations
thereunder.
 
Section 4.4               Irrevocable Instructions to Tenants.  Lender shall
have the right to deliver a copy of this Security Instrument to each tenant
under a Lease and to each manager and managing agent or operator of the
Property.  Grantor irrevocably directs any tenant, manager, managing agent, or
operator of the Property, without any requirement for notice to or consent by
Grantor, to comply with all demands of Lender under this Article 4 and to turn
over to Lender on demand all Rents which it receives.  Grantor hereby
acknowledges and agrees that payment of any Rents by a person to Lender as
hereinabove provided shall constitute payment by such person, as fully and with
the same effect as if such Rents had been paid to Grantor.  Lender is hereby
granted and assigned by Grantor the right, at its option, upon revocation of the
license granted herein, upon an Event of Default that is continuing, to enter
upon the Property in person or by agent, without bringing any action or
proceeding, or by court-appointed receiver to collect the Rents.  Any Rents
collected prior to or after the revocation of the license shall be applied in
accordance with the provisions of the Loan Agreement.  Neither the enforcement
of any of the remedies under this Article 4 nor any other remedies or security
interests afforded to Lender under the Loan Documents, at law or in equity shall
cause Lender to be deemed or construed to be a lender in possession of the
Property, to obligate Lender to lease the Property or attempt to do so, or to
take any action, incur any expense, or perform or discharge any obligation, duty
or liability whatsoever under any of the Leases or otherwise.  Grantor shall,
and hereby agrees to indemnify Lender for, and to hold Lender harmless from and
against, any and all claims, liability, expenses, losses or damages which may or
might be asserted against or incurred by Lender solely by reason of Lender's
status as an assignee pursuant to the assignment of Rents and Leases contained
herein, but excluding any claim to the extent caused by Lender's gross
negligence or willful misconduct.  Should Lender incur any such claim,
liability, expense, loss or damage, the amount thereof, including all actual
expenses and reasonable fees of attorneys, shall constitute Indebtedness secured
hereby, and Grantor shall reimburse Lender therefor within ten (10) Business
Days after demand.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 4.5                Unilateral Subordination.  Lender may, at any time
and from time to time by specific written instrument intended for the purpose,
unilaterally subordinate the lien of this Security Instrument to any Lease,
without joinder or consent of, or notice to, Grantor, any tenant or any other
person, and notice is hereby given to each tenant under a Lease of such right to
subordinate.  No such subordination shall constitute a subordination to any lien
or other encumbrance, whenever arising, or improve the right of any junior
lienholder; and nothing herein shall be construed as subordinating this Security
Instrument to any Lease.
 
ARTICLE 5
 
COLLATERAL ASSIGNMENT OF PROPERTY AGREEMENTS
 
Section 5.1                Collateral Assignment.  Grantor does hereby
collaterally assign and pledge to Lender, Grantor's right, title and interest
in, to and under all current and future Property Agreements.  Such collateral
assignment to Lender shall not be construed to bind Lender to the performance of
any of the covenants, conditions or provisions contained in any such Property
Agreement or otherwise impose any obligation upon Lender.  Grantor agrees to
execute and deliver to Lender such additional instruments, in form and substance
satisfactory to Lender, as may hereafter be requested by Lender to further
evidence and confirm such collateral assignment.
 
Section 5.2               Retained Rights of Grantor.  Subject to the other
provisions of this Article 5 and the provisions of the other Loan Documents, for
so long as no Event of Default shall have occurred and be continuing, Grantor
may exercise all of its rights and privileges under the Property Agreements and
shall have the exclusive right and authority to deal with, enjoy the benefit
under, grant any consents and approvals under, and amend, modify or terminate,
such Property Agreements, collect, receive and retain for its own benefit all
monies due or to become due under such Property Agreements, sue and enforce all
claims of Grantor for damages arising under such Property Agreements, and retain
for its own benefit all items described in clause (d) of paragraph (9) of the
definition of "Property" above, if and to the extent not prohibited by the Loan
Agreement or the other Loan Documents.  Upon the occurrence and during the
continuance of any Event of Default, the rights of Grantor described in this
Section 5.2 shall immediately and automatically cease and terminate and shall be
void and of no further force or effect, provided that, if such Event of Default
ceases to exist, such rights shall automatically be reinstated.  To the extent
not prohibited by the applicable Property Agreement, any amounts held by Grantor
as a party to the Property Agreements shall be held in trust for the benefit of
Lender for use in the payment of the Indebtedness.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 5.3               Exercise of Assigned Rights.  Grantor hereby
irrevocably directs the grantor or licensor of, or the contracting party to, any
Property Agreement, upon demand from Lender, to recognize and accept Lender as
the party to such Property Agreement for any and all purposes as fully as it
would recognize and accept Grantor and the performance of Grantor thereunder;
provided, that Lender hereby covenants to Grantor that it will not make such
demand except upon the occurrence and during the continuance of an Event of
Default.  Upon the occurrence, and during the continuance, of an Event of
Default, without further notice or demand and at Grantor's sole cost and
expense, Lender shall be entitled to exercise all rights of Grantor arising
under the Property Agreements.  Grantor hereby acknowledges and agrees that
payment of any amounts owing under any Property Agreement by a person to Lender
as hereinabove provided shall constitute payment by such person, as fully and
with the same effect as if such amounts had been paid to Grantor.  Any amounts
collected shall be applied in accordance with the provisions of the Loan
Agreement.  At Lender's request, Grantor shall deliver a copy of this Security
Instrument to each grantor or licensor of or the contracting party to a Property
Agreement, and Lender shall have the continuing right to do so.
 
Section 5.4               Indemnity.  Grantor shall, and hereby agrees to
indemnify Lender for, and to hold Lender harmless from and against, any and all
claims, liability, expenses, losses or damages which may or might be asserted
against or incurred by Lender solely by reason of Lender's status as an assignee
pursuant to the collateral assignment of Property Agreements contained herein,
but excluding any claim to the extent caused by Lender's gross negligence or
willful misconduct.  Should Lender incur any such claim, liability, expense,
loss or damage, the amount thereof, including all actual expenses and reasonable
fees of attorneys, shall constitute Indebtedness secured hereby, and Grantor
shall reimburse Lender therefor within ten (10) Business Days after demand.
 
Section 5.5                Property Agreement Covenants.
 
(a)              Grantor shall perform and observe, in a timely manner, all of
the covenants, conditions, obligations and agreements of Grantor under the
Property Agreements and shall suffer or permit no delinquency on its part to
exist thereunder if such action is prohibited by the Loan Agreement, or would
have a Material Adverse Effect.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)              Grantor shall not (i) sell, assign, transfer, mortgage or
pledge any Property Agreement or any such right or interest under any Property
Agreement, or (ii) cancel, terminate, amend, supplement or modify any Property
Agreement, in either case, if such action is prohibited by the Loan Agreement or
would have a Material Adverse Effect.
 
(c)              Grantor shall exercise all reasonable efforts to enforce or
secure the performance of each and every obligation, covenant, condition and
agreement to be performed by the franchisor, manager, licensor, grantor or other
contracting party under the Property Agreements, if the failure to take such
action would have a Material Adverse Effect.
 
ARTICLE 6
 
SECURITY AGREEMENT
 
Section 6.1                Security Interest.  This Security Instrument
constitutes both a real property mortgage and a "Security Agreement" on personal
property within the meaning of the UCC and other applicable law and with respect
to the Personalty, Fixtures, Plans, Leases, Rents and Property Agreements (said
portion of the Property subject to the UCC, the "Collateral").  The Property
includes both real and personal property and all other rights and interests,
whether tangible or intangible in nature, of Grantor in the Property.  Grantor,
by executing and delivering this Security Instrument, hereby grants to Lender, a
first and prior security interest in the Personalty, Fixtures, Plans, Leases,
Rents and Property Agreements and all other Property which is personal property
to secure the payment of the Indebtedness and performance of the Obligations,
subject only to Permitted Encumbrances, and agrees that Lender shall have all
the rights and remedies of a secured party under the UCC with respect to such
property including, without limiting the generality of the foregoing, the right
to take possession of the Collateral or any part thereof, and to take such other
measures as Lender may deem necessary for the care, protection and preservation
of the Collateral.  Upon request or demand of Lender, during the continuance of
an Event of Default, Grantor shall at its expense assemble the Collateral and
make it available to Lender at the Property.  Grantor shall pay to Lender on
demand any and all expenses, including actual reasonable legal expenses and
attorneys' fees, incurred or paid by Lender in protecting the interest in the
Collateral and in enforcing the rights hereunder with respect to the
Collateral.  Any notice of sale, disposition or other intended action by Lender
with respect to the Collateral sent to Grantor in accordance with the provisions
hereof at least ten (10) Business Days prior to such action, shall constitute
commercially reasonable notice to Grantor.  The proceeds of any disposition of
the Collateral, or any part thereof, shall, except as otherwise provided in the
Loan Documents or required by law, be applied by Lender in accordance with
Section 3.7 hereof.
 
Section 6.2               Further Assurances.  Grantor shall execute and deliver
to Lender and/or file, in form and substance satisfactory to Lender, such
further statements, documents and agreements, financing statements, continuation
statements, and such further assurances and instruments, and do such further
acts, as Lender may, from time to time, reasonably consider necessary, desirable
or proper to create, perfect and preserve Lender's security interest hereunder
and to carry out more effectively the purposes of this Security Instrument, and
Lender may cause such statements and assurances to be recorded and filed, at
such times and places as may be required or permitted by law to so create,
perfect and preserve such security interest; provided that such further
statements, documents, agreements, assurances, instruments and acts do not
increase the liability or obligations or decrease the rights of Grantor from
those provided for in the Loan Documents.  As of the date hereof, Grantor's
chief executive office and principal place of business is at the address set
forth in the first paragraph of this Security Instrument, and Grantor shall
promptly notify Lender of any change in such address.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 6.3               Fixture Filing.  This Security Instrument shall also
constitute a "fixture filing" for the purposes of the UCC upon all of the
Property which is or is to become "fixtures" (as that term is defined in the
UCC), upon being filed for record in the real estate records of the City or
County wherein such fixtures are located.  Information concerning the security
interest herein granted may be obtained at the addresses of Debtor (Grantor) and
Secured Party (Lender) as set forth in the first paragraph of this Security
Instrument.
 
ARTICLE 7
 
MISCELLANEOUS
 
Section 7.1               Notices.  Any notice required or permitted to be given
under this Security Instrument shall be given in the manner described in the
Loan Agreement.
 
Section 7.2               Covenant Running with the Land.  All representations,
warranties, covenants and Obligations contained in the Loan Agreement are
incorporated herein by this reference and, to the extent relating to the
Property, are intended by the parties to be, and shall be construed as,
covenants running with the land.  All persons or entities who may have or
acquire an interest in the Property shall be deemed to have notice of, and be
bound by, the terms of the Loan Agreement and the other Loan Documents; however,
no such party shall be entitled to any rights thereunder without the prior
written consent of Lender.
 
Section 7.3               Attorney-in-Fact.  Grantor hereby irrevocably appoints
Lender and its successors and assigns, as its attorney-in-fact, which
appointment is irrevocable and coupled with an interest, after the occurrence
and during the continuance of an Event of Default (a) to execute and/or record
any notices of completion, cessation of labor or any other notices that Lender
deems appropriate to protect Lender's interest, if Grantor shall fail to do so
within ten (10) days after written request by Lender, (b) upon the issuance of a
deed or assignment of lease pursuant to the foreclosure of this Security
Instrument or the delivery of a deed or assignment of lease in lieu of
foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Personalty, Fixtures, Plans and
Property Agreements in favor of the grantee of any such deed or the assignee of
any such assignment of lease and as may be necessary or desirable for such
purpose, (c) to prepare, execute and file or record financing statements,
continuation statements, applications for registration and like papers necessary
to create, perfect or preserve Lender's security interests and rights in or to
any of the Collateral, and (d) while any Event of Default exists, to perform any
obligation of Grantor hereunder; however:  (1) Lender shall not under any
circumstances be obligated to perform any obligation of Grantor; (2) any sums
advanced by Lender in such performance shall be included in the Indebtedness and
shall bear interest at the Default Rate; (3) Lender as such attorney-in-fact
shall only be accountable for such funds as are actually received by Lender; and
(4) Lender shall not be liable to Grantor or any other person or entity for any
failure to take any action which it is empowered to take under this Section 7.3.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 7.4               Successors and Assigns.  For so long as any portion of
the Indebtedness remains outstanding, this Security Instrument shall be binding
upon and inure to the benefit of Lender and Grantor and their respective
successors and assigns.
 
Section 7.5               No Waiver.  Any failure by Lender or Trustee to insist
upon strict performance of any of the terms, provisions or conditions of the
Loan Documents shall not be deemed to be a waiver of same, and Lender and
Trustee shall each have the right at any time to insist upon strict performance
of all of such terms, provisions and conditions.
 
Section 7.6               Subrogation.  To the extent proceeds of the Notes have
been used to extinguish, extend or renew any indebtedness against the Property,
then Lender shall be subrogated to all of the rights, liens and interests
existing against the Property and held by the holder of such indebtedness and
shall have the benefit of the priority of all of the same, and such former
rights, liens and interests, if any, are not waived, but are continued in full
force and effect in favor of Lender.
 
Section 7.7               Loan Agreement.  If any conflict or inconsistency
exists between this Security Instrument and the Loan Agreement, the Loan
Agreement shall govern.
 
Section 7.8              Release.  Upon payment in full of the Indebtedness and
performance in full of all of the outstanding Obligations, or upon the sale of
the Property in the manner permitted by the Loan Agreement, the estate hereby
granted shall cease, terminate and be void and Lender, at Grantor's expense,
shall release the liens and security interests created by this Security
Instrument.
 
Section 7.9               Waiver of Stay, Moratorium and Similar
Rights.  Grantor agrees, to the full extent that it may lawfully do so, that it
will not at any time insist upon or plead or in any way take advantage of, and
hereby waives, any appraisement, valuation, stay, marshaling of assets,
exemption, extension, redemption or moratorium law now or hereafter in force and
effect so as to prevent or hinder the enforcement of the provisions of this
Security Instrument or the indebtedness secured hereby, or any agreement between
Grantor and Lender or any rights or remedies of Lender.
 
Section 7.10             Waiver of Jury Trial; Consent to Jurisdiction.
 
 
16

--------------------------------------------------------------------------------

 
 
(a)             TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE LAW, GRANTOR
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY AGREES TO WAIVE ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS SECURITY
INSTRUMENT, ANY OTHER LOAN DOCUMENT, OR ANY DEALINGS, CONDUCT, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS BY IT RELATING TO THE SUBJECT MATTER OF
THIS SECURITY INSTRUMENT.  THE SCOPE OF THIS WAIVER IS INTENDED TO ENCOMPASS ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.  GRANTOR ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO THIS SECURITY INSTRUMENT.  GRANTOR FURTHER WARRANTS AND REPRESENTS THAT IT
HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS SECURITY INSTRUMENT, OR ANY OTHER
LOAN DOCUMENTS OR AGREEMENTS RELATING TO THIS SECURITY INSTRUMENT.  IN THE EVENT
OF LITIGATION, THIS SECURITY INSTRUMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
 
(b)             GRANTOR HEREBY CONSENTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTIES, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE
JURISDICTION OF THE FEDERAL AND STATE COURTS IN THE STATE OF NEW YORK WITH
RESPECT TO ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING UNDER
THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.  GRANTOR FURTHER
CONSENTS, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE STATE IN WHICH ANY OF THE
COLLATERAL IS LOCATED IN RESPECT OF ANY PROCEEDING RELATING TO ANY MATTER, CLAIM
OR DISPUTE ARISING UNDER THE LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED
THEREBY, OR WITH RESPECT TO SUCH COLLATERAL.  GRANTOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY,
AT THE ADDRESSES SET FORTH IN SECTION 9.4 OF THE LOAN AGREEMENT IN CONNECTION
WITH ANY OF THE AFORESAID PROCEEDINGS IN ACCORDANCE WITH THE RULES APPLICABLE TO
SUCH PROCEEDINGS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, GRANTOR HEREBY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW HAVE OR HAVE IN THE FUTURE TO
THE LAYING OF VENUE IN RESPECT OF ANY OF THE AFORESAID PROCEEDINGS BROUGHT IN
THE COURTS REFERRED TO ABOVE AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF BENEFICIARY TO
SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR TO COMMENCE PROCEEDINGS OR
OTHERWISE PROCEED AGAINST GRANTOR IN ANY JURISDICTION.
 
Section 7.11             Headings.  The Article, Section and Subsection titles
hereof are inserted for convenience of reference only and shall in no way alter,
modify, limit or define, or be used in construing, the scope, intent or text of
such Articles, Sections or Subsections.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 7.12             Governing Law.  THIS SECURITY INSTRUMENT SHALL BE
GOVERNED BY, AND BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF WEST
VIRGINIA.
 
Section 7.13             Hold Harmless.  Grantor shall and does hereby agree to
defend, indemnify and hold harmless Lender from and against any and all claims,
losses, expenses, damages and liabilities (including, without limitation, all
reasonable fees and expenses of attorneys) which may arise or be incurred or
accrue in connection herewith or in connection with an obligation of Grantor
hereunder with respect to the Property, except, in each case, to the extent
incurred as a result of the gross negligence or willful misconduct of
Lender.  Should Lender incur any such claim, loss, expense, damage or liability,
the amount thereof, including all reasonable expenses and reasonable fees of
attorneys and reasonable costs and expenses associated with actions taken by
Lender in defense thereof, or otherwise in protecting its interests hereunder,
shall constitute additions to the Indebtedness and shall be secured hereby, and
Grantor covenants and agrees to reimburse Lender promptly upon demand.
 
Section 7.14             Entire Agreement.  This Security Instrument and the
other Loan Documents embody the entire agreement and understanding between
Lender and Grantor pertaining to the subject matter hereof and thereof and
supersede all prior agreements, understandings, representations or other
arrangements, whether express or implied, written or oral, between such parties
relating to the subject matter hereof and thereof.  This Security Instrument and
the other Loan Documents may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties.
 
Section 7.15             Severability.  If any provision of this Security
Instrument is invalid or unenforceable, then such provision shall be given full
force and effect to the fullest possible extent, and all of the remaining
provisions of this Security Instrument shall remain in full force and effect and
shall be binding on the parties hereto.
 
Section 7.16             Reserved.
 
Section 7.17             Lien Absolute.  Grantor acknowledges that this Security
Instrument and a number of other Loan Documents and those documents required by
the Loan Documents together secure the Indebtedness.  Grantor agrees that, to
the extent permitted by law, the lien of this Security Instrument and all
obligations of Grantor hereunder shall be absolute and unconditional and shall
not in any manner be affected or impaired by:
 
(a)             any lack of validity or enforceability of the Loan Agreement or
any other Loan Document, any agreement with respect to any of the Indebtedness
or Obligations or any other agreement or instrument relating to any of the
foregoing;
 
(b)             any acceptance by Lender of any security for or guarantees of
any of the Indebtedness;
 
 
18

--------------------------------------------------------------------------------

 
 
(c)              any failure, neglect or omission on the part of Lender to
realize upon or protect any of the Indebtedness or any of the collateral
security therefor, including the Loan Documents, or due to any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, Grantor in respect of the Indebtedness and Obligations hereby
secured or any collateral security therefor, including the Loan Documents, or
due to any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Grantor in respect of the Indebtedness or
Obligations or this Security Instrument (other than the indefeasible payment in
full in cash of all the Indebtedness and Obligations hereby secured);
 
(d)              any change in the time, manner or place of payment of, or in
any other term of, all or any of the Indebtedness or Obligations;
 
(e)              any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, nonperfection, renewal, extension,
indulgence, alteration, exchange, modification or disposition of any of the
Indebtedness or Obligations hereby secured or of any of the collateral security
therefor;
 
(f)               any amendment or waiver of or any consent to any departure
from the Loan Agreement or any other Loan Documents or of any guaranty thereof,
if any, and Lender may in its discretion foreclose, exercise any power of sale,
or exercise any other remedy available to it under any or all of the Loan
Documents without first exercising or enforcing any of its rights and remedies
hereunder; and
 
(g)              any exercise of the rights or remedies of Lender hereunder or
under any or all of the Loan Documents.
 
Section 7.18             Real Estate Taxes.  Grantor shall not be entitled to
any credit upon the Indebtedness or deduction from the assessed value of the
Property by virtue of payment of real estate taxes on the Property.  If any law
is enacted or adopted or amended after the date of this Security Instrument
which deducts the Indebtedness from the value of the Property for the purpose of
taxation or which imposes a tax, either directly or indirectly, on the
Indebtedness or Lender's interest in the Property, Grantor will pay such tax,
with interest and penalties thereon, if any.  If in the reasonable opinion of
Lender’s counsel it would be unlawful to require Grantor to pay such tax or
interest and penalties or the making of such payment would result in the
imposition of interest beyond the maximum amount permitted by applicable Law,
Lender may elect to declare all of the Indebtedness to be due and payable 150
days from the giving of written notice by Lender to Borrower, without the
payment of any prepayment, yield maintenance or similar premium or fee.
 
Section 7.19              Incorporation by Reference.
 
(a)              All obligations of Grantor under this Security Instrument shall
be limited by the provisions of Section 9.19 of the Loan Agreement, the
provisions of which are incorporated herein by this reference.
 
(b)             The parties hereby acknowledge that the Loan Agreement, among
other things, contains restrictions on the prepayment of the Indebtedness, as
well as restrictions on the sale, transfer and encumbrance of the Property and
the ownership interests of Grantor.
 
Section 7.20              State Specific Provisions.  The provisions of
Exhibit B attached hereto are hereby incorporated by reference as though set
forth in full herein.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 7.21              Last Dollars Secured.  The parties agree that any
payments or repayments of such Indebtedness by Grantor shall be and be deemed to
be applied first to the portion of the Indebtedness that is not secured hereby,
if any, it being the parties' intent that the portion of the Indebtedness last
remaining unpaid shall be secured hereby.
 
Section 7.22              Mortgage Recording Taxes.  Grantor hereby covenants to
pay any and all mortgage recording or other taxes or fees due in connection with
this Security Instrument.
 
Section 7.23              Multiple Exercise of Remedies.  To the extent
permitted by law, Grantor specifically consents and agrees that Lender and
Trustee may exercise rights and remedies hereunder and under the other Loan
Documents separately or concurrently and in any order that Lender and Trustee
may deem appropriate.
 
ARTICLE 8
 
CONCERNING THE TRUSTEE
 
Section 8.1                Certain Rights.  With the approval of Lender, Trustee
shall have the right to select, employ and consult with counsel.  Trustee shall
have the right to rely on any instrument, document or signature authorizing or
supporting any action taken or proposed to be taken by Trustee hereunder,
believed by Trustee in good faith to be genuine.  Trustee shall be entitled to
reimbursement for actual, reasonable expenses incurred by him in the performance
of his duties hereunder.  Grantor shall, from time to time, pay the compensation
due to Trustee hereunder and reimburse Trustee for, and indemnify, defend and
save Trustee harmless against, all liability and reasonable expenses which may
be incurred by him in the performance of Trustee's duties, except as a result of
Trustee's gross negligence or willful misconduct, in the performance of
Trustee's duties.  Grantor's obligations under this Section 8.1 shall not be
reduced or impaired by principles of comparative or contributory negligence
(except with respect to Trustee's gross negligence or willful misconduct).
 
Section 8.2                Retention of Money.  All moneys received by Trustee
shall, until used or applied as herein provided, be held in trust for the
purposes for which they were received, but need not be segregated in any manner
from any other moneys (except to the extent required by law), and Trustee shall
be under no liability for interest on any moneys received by him hereunder.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 8.3                Successor Trustees.  If Trustee or any successor
Trustee shall die, resign or become disqualified from acting in the execution of
this trust, or Lender shall desire to appoint a substitute Trustee, Lender shall
have full power to appoint one or more substitute or successor Trustees, without
other formality than appointment and designation in writing executed by Lender,
and, if preferred, several substitute or successor Trustees in succession who
shall succeed to all the estates, rights, powers and duties of Trustee.  Such
appointment may be executed by any authorized agent of Lender, and as so
executed, such appointment shall be conclusively presumed to be executed with
authority, valid and sufficient, without further proof of any action.  Upon the
making of any such appointment and designation, all of the estate and title of
Trustee in the Property shall vest in the named successor or substitute Trustee
and he shall thereupon succeed to, and shall hold, possess and execute, all the
rights, powers, privileges, immunities and duties herein conferred upon Trustee.
 
Section 8.4                Perfection of Appointment.  Should any deed,
conveyance or instrument of any nature be required from Grantor by any successor
Trustee to more fully and certainly vest in and confirm to such successor
Trustee such estates, rights, powers and duties, then, upon reasonable request
by such Trustee, all such deeds, conveyances and instruments shall be made,
executed, acknowledged and delivered and shall be caused to be recorded and/or
filed by Grantor.
 
Section 8.5                Trustee Liability.  In no event or circumstance shall
Trustee or any substitute Trustee hereunder be personally liable under or as a
result of this Security Instrument, either as a result of any action by Trustee
(or any substitute Trustee) in the exercise of the powers hereby granted or
otherwise, except for Trustee's gross negligence or willful misconduct.
 
Grantor hereby acknowledges receipt of a true copy of the within Security
Instrument.
 
[No further text on this page; Signature page follows]
 
 
21

--------------------------------------------------------------------------------

 

EXECUTED as of the date first above written.
 

  GRANTOR:    
 
GRAND CENTRAL PARKERSBURG LLC,
a Delaware limited liability company
 
By:  GRAND CENTRAL LIMITED PARTNERSHIP,
         a Delaware limited partnership,
         its Sole Equity Member
 
By:   GLIMCHER GRAND CENTRAL, INC.,
          a Delaware corporation,
          its Sole General Partner
 
By:   /s/ Mark E. Yale
    Name:  Mark E. Yale
    Title:    Executive Vice President,
                 Chief Financial Officer and
                 Treasurer
 



 
22

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT
 
STATE OF OHIO
§
 
§
COUNTY OF FRANKLIN
§

 
The foregoing instrument was ACKNOWLEDGED before me on June 24, 2010 by MARK E.
YALE, as Executive Vice President, Chief Financial Officer and Treasurer of
GLIMCHER GRAND CENTRAL, INC., a Delaware corporation, as Sole General Partner of
GRAND CENTRAL LIMITED PARTNERSHIP, a Delaware limited partnership, as Sole
Equity Member of GRAND CENTRAL PARKERSBURG LLC, a Delaware limited liability
company, on behalf of said limited liability company.
 
My Commission Expires:  6-28-2013.
 
 
[S E A L]                                                                /s/
Janelle R.
Courtright                                                                           
                                                                                Notary
Public, State of Ohio
 
                                                                               
Janelle R.
Courtright                                                                           
                                                                               
Printed Name of Notary Public
 
This instrument prepared by:


Brian S. Short
Winstead PC
5400 Renaissance Tower
1201 Elm Street
Dallas, Texas  75270
 
 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT A
LEGAL DESCRIPTION


Parcel I- Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the Westerly right of way line of West Virginia Route
No. 14, said point being common to a concrete monument on the line dividing
lands now or formerly of L & M Associates and lands now or formerly of Pennzoil
Company; thence from said point of beginning along the Westerly right of way
line of West Virginia Route No. 14, South 23°41'27" East, a distance of 95.02'
to a point at the true place of beginning; thence continuing along the Westerly
right of way line of West Virginia Route No. 14, South 23°41'27" East, a
distance of 17.98’' to a point on the Easterly line of Lot 2 of the 3.812 Acre
Lot Split, Grand Central Mall Plan of Lots, recorded in Plan Book 28, Page 24,
Wood County, West Virginia; thence along the dividing line of Lot 2 and Lot 1 of
the aforesaid 3.812 Acre Lot Split, Grand Central Mall Plan of Lots and lands
now or formerly of L & M Associates the following ten (11) courses and
distances, viz:  North 71°53'47" West, a distance of 33.54' to a point; thence
South 69°24'34" West, a distance of  69.65' to a point; thence by an arc of a
circle deflecting to the right in a southwestwardly direction, having a radius
of 504.00', an arc distance of 142.06' (chord bearing and distance, South
77°29'05" West, 141.59') to a point; thence South 85°33'34" West, a distance of
44.28' to a point; thence by an arc of a circle deflecting to the left in a
southwestwardly direction, having a radius of 50.00', an arc distance of 82.90'
(chord bearing and distance, South 38°03'28" West,  73.73') to a point; thence
South 09°26'26" East, a distance of 107.07' to a point; South 09°26'26" East, a
distance of 261.65' to a point; thence by an arc of a circle deflecting to the
right in a southeastwardly direction, having a radius of 590.00', an arc
distance of 102.97' (chord bearing and distance, South 04°26'25" East,  102.84')
to a point; thence South 00°33'34" West, a distance of 188.43' to a point;
thence by an arc


Continued...
 
 
24

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel I- Fee Simple, Continued...


of a circle deflecting to the left in a southeastwardly direction, having a
radius of 50.00', an arc distance of 75.18' (chord bearing and distance, South
42°30'56" East,  68.30') to a point; thence with a reverse curve deflecting to
the right in a southeastwardly direction, having a radius of 427.66', an arc
distance of 112.71' (chord bearing and distance, South 77°53'01" East,  112.38')
to a point on line dividing lands of L& M Associates; thence through lands now
or formerly of L & M Associates, the following five (5) courses and distances,
viz: by an arc of a circle deflecting to the right in a southeastwardly
direction, having a radius of 419.00', an arc distance of 42.12' (chord bearing
and distance, South 67°17'49" East,  42.10') to a point; thence South 61°42'16"
East, a distance of 81.10' to a point; thence by an arc of a circle deflecting
to the right in a southeastwardly direction, having a radius of 423.00', an arc
distance of 64.11' (chord bearing and distance, South 49°07'02" East,  64.05')
to a point; thence with a reverse curve deflecting to the left in a
southeastwardly direction, having a radius of 257.00', an arc distance of
239.54' (chord bearing and distance, South 71°22'11" East,  230.96') to a point;
thence by an arc of a circle deflecting to the left in a northeastwardly
direction, having a radius of 30.97', an arc distance of 52.96' (chord bearing
and distance, North 32°56'37" East,  46.74') to a point on the Westerly right of
way line of West Virginia Route No. 14; thence along the Westerly  right of way
line of West Virginia Route No. 14, South 16°02'17" East, a distance of 191.35'
to a point on the Easterly line of Lot 1 Revised in the 6.358 Acre Lot Split,
Grand Central Mall Plan of Lots; thence along the dividing line of L & M
Associates and Lot 1 Revised, Lot 2 and Lot 3 of the aforesaid 6.358 Acre Lot
Split, Grand Central Mall Plan of Lots, the following fifteen (15) courses and
distances, viz: by an arc of a circle deflecting to the left in a
northwestwardly direction, having a radius of 74.96', an arc distance of 104.32'
(chord bearing and distance, North 54°19'05" West,  96.10') to a point; thence
with a reverse curve deflecting to the right in a northwestwardly direction,
having a radius of 347.00', an arc distance of 309.35' (chord bearing and
distance, North 68°38'49" West,  299.21') to a point; thence with a reverse
curve deflecting to the left in a northwestwardly direction, having a radius of
330.00', an arc distance of 50.47' (chord bearing and distance, North 47°29'20"
West,  50.42') to a point; thence North 51°52'10" West, a distance of 44.66' to
a point; thence by an arc of a circle deflecting to the left in a
northwestwardly direction, having a radius of 349.00',
Continued...
 
 
25

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel I- Fee Simple, Continued...


an arc distance of 155.66' (chord bearing and distance, North 73°09'23"
West,  154.37') to a point; thence by an arc of a circle deflecting to the left
in a southwestwardly direction, having a radius of 37.50', an arc distance of
61.20' (chord bearing and distance, South 47°18'47" West,  54.63') to a point;
thence South 00°33'34" West, a distance of 693.81' to a point; thence by an arc
of a circle deflecting to the left in a southeastwardly direction, having a
radius of 25.00', an arc distance of 41.45' (chord bearing and distance, South
46°56'20" East,  36.86') to a point; thence North 85°33'34" East, a distance of
111.06' to a point; thence by an arc of a circle deflecting to the left in a
northeastwardly direction, having a radius of 211.96', an arc distance of
166.76' (chord bearing and distance, North 63°01'14" East,  162.49') to a point;
thence North 40°28'54" East, a distance of 100.00' to a point; thence by an arc
of a circle deflecting to the right in a northeastwardly direction, having a
radius of 152.35', an arc distance of 207.57' (chord bearing and distance, North
79°30'47" East,  191.88') to a point; thence South 61°27'21" East, a distance of
37.21' to a point; thence by an arc of a circle deflecting to the left in a
southeastwardly direction, having a radius of 154.32', an arc distance of
122.52' (chord bearing and distance, South 84°12'01" East,  119.33') to a point;
thence by an arc of a circle deflecting to the left in a northeastwardly
direction, having a radius of 25.00', an arc distance of 38.87' (chord bearing
and distance, North 28°30'48" East,  35.07') to a point on the Westerly right of
way line of West Virginia Route No. 14; thence along the Westerly right of way
line of West Virginia Route No. 14, South 16°02'17" East, a distance of 152.17'
to a point on the Easterly line of lands now or formerly of L & M Associates;
thence through lands now or formerly of L & M Associates, the following eighteen
(18) courses and distances, viz: by an arc of a circle deflecting to the left in
a northwestwardly direction, having a radius of 72.90', an arc distance of
102.74' (chord bearing and distance, North 59°20'04" West,  94.45') to a point;
thence with a reverse curve deflecting to the right in a northwestwardly
direction, having a radius of 212.30', an arc distance of 65.75' (chord bearing
and distance, North 83°12'48" West,  65.49') to a point; thence by an arc of a
circle deflecting to the right in a northwestwardly direction, having a radius
of 173.70', an arc distance of 62.78' (chord bearing and distance, North
70°41'21" West,  62.44') to a point; thence North 61°27'21" West, a distance of
37.21' to a point; thence


Continued...
 
26

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel I- Fee Simple, Continued...


by an arc of a circle deflecting to the left in a southwestwardly direction,
having a radius of 94.35', an arc distance of 128.54' (chord bearing and
distance, South 79°30'43" West,  118.83') to a point; thence South 40°28'54"
West, a distance of 100.00' to a point; thence by an arc of a circle deflecting
to the right in a southwestwardly direction, having a radius of 269.96', an arc
distance of 181.86' (chord bearing and distance, South 59°46'50" West,  178.44')
to a point; thence with a reverse curve deflecting to the left in a
southwestwardly direction, having a radius of 25.00', an arc distance of 36.44'
(chord bearing and distance, South 37°19'20" West,  33.30') to a point; thence
South 04°26'26" East, a distance of 30.14' to a point; thence by an arc of a
circle deflecting to the right in a southwestwardly direction, having a radius
of 99.05', an arc distance of 58.26' (chord bearing and distance, South
12°24'35" West,  57.42') to a point; thence South 29°15'34" West, a distance of
308.74' to a point; thence by an arc of a circle deflecting to the right in a
southwestwardly direction, having a radius of 60.00', an arc distance of 94.25'
(chord bearing and distance, South 74°15'38" West,  84.85') to a point; thence
North 60°44'26" West, a distance of 125.00' to a point; thence by an arc of a
circle deflecting to the right in a southwestwardly direction, having a radius
of 457.49', an arc distance of 179.66' (chord bearing and distance, South
66°00'34" West,  178.51') to a point; thence South 77°15'34" West, a distance of
2.40' to a point; thence by an arc of a circle deflecting to the right in a
southwestwardly direction, having a radius of 290.63', an arc distance of 67.20'
(chord bearing and distance, South 83°53'00" West,  67.05') to a point; thence
North 89°29'36" West, a distance of 131.84' to a point; thence by an arc of a
circle deflecting to the right in a northwestwardly direction, having a radius
of 603.71', an arc distance of 137.02' (chord bearing and distance, North
82°59'29" West,  136.73') to a point on the line dividing lands now or formerly
of L & M Associates and lands now or formerly of Emprise Development Company,
LLC; thence along the line dividing lands now or formerly of L & M Associates
and lands now or formerly of Emprise Development Company, LLC, the following
eight (8) courses and distances, viz: North 18°48'21" East, a distance of 5.79'
to a point; thence by an arc of a circle deflecting to the right in a
northeastwardly direction, having a radius of 20.00', an arc distance of 23.91'
(chord bearing and distance, North 52°56'06" East,  22.51') to a point;


Continued...
 
 
27

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel I- Fee Simple, Continued...


thence North 68°32'48" West, a distance of 117.98' to a point; thence North
55°15'00" West, a distance of 139.60' to a point; thence by an arc of a circle
deflecting to the right in a northwestwardly direction, having a radius of
731.69', an arc distance of 133.12' (chord bearing and distance, North 46°35'39"
West,  132.94') to a point; thence by an arc of a circle deflecting to the right
in a northwestwardly direction, having a radius of 1878.89', an arc distance of
150.27' (chord bearing and distance, North 37°24'56" West,  150.23') to a point;
thence North 36°17'34" West, a distance of 95.25' to a point; thence by an arc
of a circle deflecting to the right in a southwestwardly direction, having a
radius of 40.00', an arc distance of 32.71' (chord bearing and distance, South
35°37'02" West,  31.81') to a point on line dividing lands of L & M Associates
and lands now or formerly Emprise Development Company, LLC; thence through lands
now or formerly of L & M Associates, the following five (5) courses and
distances, viz: with a reverse curve deflecting to the left in a northwestwardly
direction, having a radius of 1354.32', an arc distance of 7.52' (chord bearing
and distance, North 25°54'46" West, 7.52') to a point; thence North 87°07'42"
West, a distance of 2.57' to a point; thence by an arc of a circle deflecting to
the right in a northwestwardly direction, having a radius of 1354.32', an arc
distance of 192.03' (chord bearing and distance, North 21°48'08" West,  191.87')
to a point; thence by an arc of a circle deflecting to the right in a
northwestwardly direction, having a radius of 1675.15', an arc distance of
120.42' (chord bearing and distance,   North 15°40'51" West,  120.39') to a
point; thence South 85°33'34" West, a distance of 206.10' to a point on the
Easterly right of way line of the Baltimore & Ohio Railroad; thence along the
Easterly right of way of the Baltimore & Ohio Railroad, the following two (2)
courses and distances, viz:  North 12°52'18" East, a distance of 638.77' to a
point; thence by an arc of a circle deflecting to the left in a northeastwardly
direction, having a radius of 4798.97', an arc distance of 381.41' (chord
bearing and distance, North 10°30'03" East,  381.31') to a point on the Easterly
right of way line of the Baltimore & Ohio Railroad and lands now or formerly of
L & M Associates; thence through lands now or formerly of L & M associates the
following sixteen (16) courses and distances, viz:  North 85°33'34" East, a
distance of 68.35' to a point; thence North 11°03'04" East, a distance of
492.31' to a point; thence by an arc of a circle


Continued...
 
 
28

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel I- Fee Simple, Continued...


deflecting to the right in a northwestwardly direction, having a radius of
105.00', an arc distance of 123.67' (chord bearing and distance, North 41°18'52"
West,  116.64') to a point; thence North 11°03'04" East, a distance of 211.48'
to a point; thence North 38°05'34" East, a distance of 83.35' to a point; thence
North 04°26'26" West, a distance of 144.44' to a point; thence North 85°33'34"
East, a distance of 86.75' to a point; thence South 04°26'26" East, a distance
of 132.83' to a point; thence South 85°33'34" West, a distance of 55.75' to a
point; thence South 38°05'34" West, a distance of 109.25' to a point; thence
South 11°03'04" West, a distance of 197.17' to a point; thence by an arc of a
circle deflecting to the left in a southeastwardly direction, having a radius of
90.00', an arc distance of 113.80' (chord bearing and distance, South 38°48'54"
East,  106.37') to a point; thence North 11°03'04" East, a distance of 206.04'
to a point; thence by an arc of a circle deflecting to the right in a
northeastwardly direction, having a radius of 165.41', an arc distance of
216.83' (chord bearing and distance, North 48°36'21" East,  201.64') to a point;
thence North 86°09'34" East, a distance of 149.28' to a point; thence North
89°07'34" East, a distance of 31.13' to a point on the line dividing lands now
or formerly of L & M Associates and lands now or formerly of McDonough Company
the following twenty-four (24) courses and distances, viz:  North 88°55'39"
East, a distance of 18.04' to a point; thence South 87°11'21" East, a distance
of 21.19' to a point; thence South 85°54'21" East, a distance of 21.03' to a
point; thence South 83°00'21" East, a distance of 20.72' to a point; thence
South 81°39'21" East, a distance of 20.59' to a point; thence South 78°22'21"
East, a distance of 20.34' to a point; thence South 75°35'21" East, a distance
of 20.18' to a point; thence South 69°02'21" East, a distance of 20.00' to a
point; thence South 67°54'21" East, a distance of 20.00' to a point; thence
South 64°45'21" East, a distance of 40.06' to a point; thence South 64°20'21"
East, a distance of 20.04' to a point; thence South 62°12'21" East, a distance
of 40.20' to a point; thence South 57°17'21" East, a distance of 15.61' to a
point on the line dividing lands now or formerly L & M Associates and lands now
or formerly McDonough Company; thence through lands now or formerly of L & M
Associates, the following nine (9) courses and distances, viz: South 33°48'48"
West, 27.17' to a point; thence South 56°11'12" East, 72.35' to a point; thence
by an arc of a circle deflecting to the right in a southeastwardly direction,
having a radius of 785.44', an arc distance
Continued...
 
 
29

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel I- Fee Simple, Continued...


of 189.96' (chord bearing and distance, South 49°15'29" East,  189.50') to a
point; thence South 42°19'46" East, 230.15' to a point; thence by an arc of a
circle deflecting to the left in a southeastwardly direction, having a radius of
113.35', an arc distance of 103.07' (chord bearing and distance, South 68°22'53"
East,  99.56') to a point; thence North 85°34'14" East, 43.81' to a point;
thence by an arc of a circle deflecting to the left in a northeastwardly
direction, having a radius of 495.00', an arc distance of 139.52' (chord bearing
and distance, North 77°29'43" East,  139.06') to a point; thence North 69°25'14"
East, 66.51' to a point; thence South 74°32'26" East, 35.68' to a point at the
true place of beginning.


Contains; 3,038,942.97 Sq. Ft. or 69.765 Acres.


SAVE AND EXCEPT:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the Westerly right of way line of West Virginia Route
No. 14, said point being common to a concrete monument on the line dividing
lands now or formerly of L & M Associates and lands now or formerly of Pennzoil
Company; thence from said point of beginning along the Westerly right of way
line of West Virginia Route No. 14, South 23°41'27" East, a distance of 95.02'
to a point on the Westerly right of way line of West Virginia Route No. 14 and
along the Easterly line of lands now or formerly L & M Associates; thence
through lands now or formerly L & M Associates the following nine (9) courses
and distances, viz:  North 74°32'26" West, a distance of 35.68' to a point;
thence South 69°25'14" West, a distance of 66.51' to a point; thence by an arc
of a circle deflecting to the right in a southwestwardly direction, having a
radius of 495.00', an arc distance of 139.52' (chord bearing and distance, South
77°29'43" West,  139.06') to a point; thence South 85°34'14" West, a distance of
43.81' to a point; thence by an arc of a circle deflecting to the right in a


Continued...
 
 
30

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel I- Fee Simple, Continued...


SAVE AND EXCEPT, Continued...


northwestwardly direction, having a radius of 113.35', an arc distance of
103.07' (chord bearing and distance, North 68°22'53" West,  99.56') to a point;
thence North 42°19'46" West, a distance of 230.15' to a point; thence by an arc
of a circle deflecting to the left in a northwestwardly direction, having a
radius of 785.44', an arc distance of 189.96' (chord bearing and distance, North
49°15'29" West,  189.50') to a point; thence North 56°11'12" West, a distance of
72.35' to a point; thence North 33°48'48" East, a distance of 27.17' to a point
on the line dividing lands now or formerly L & M Associates and lands now or
formerly McDonough Company; thence along the line dividing lands now or formerly
of L & M Associates and lands now or formerly McDonough Company, the following
twelve (12) courses and distances, viz:  South 57°17'21" East, a distance of
4.74' to a point; thence South 59°22'21" East, a distance of 20.22' to a point;
thence South 55°14'21" East, a distance of 20.50' to a point; thence South
56°36'21" East, a distance of 40.80' to a point; thence South 52°16'21" East, a
distance of 20.77' to a point; thence South 53°01'46" East, a distance of 21.10'
to a point; thence by an arc of a circle deflecting to the right in a
southeastwardly direction, having a radius of 1562.23', an arc distance of
259.66' (chord bearing and distance, South 47°06'08" East,  259.36') to a point;
thence South 42°20'26" East, a distance of 120.51' to a point; thence by an arc
of a circle deflecting to the left in a southeastwardly direction, having a
radius of 50.00', an arc distance of 45.47' (chord bearing and distance, South
68°23'35" East,  43.92') to a point; thence North 85°33'34" East, a distance of
62.24' to a point; thence by an arc of a circle deflecting to the left in a
northeastwardly direction, having a radius of 446.00', an arc distance of
125.71' (chord bearing and distance, North 77°29'05" East,  125.29') to a point;
thence North 69°24'34" East, a distance of 66.51' to a point on the line
dividing lands now or formerly L & M Associates; thence through lands now or
formerly of L & M Associates North 13°49'17" East, a distance of 41.06' to a
point at the place of beginning.


Contains: 30,755.86 Sq. Ft. or 0.706 Acres.


Continued...
 
 
31

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel II - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the Westerly right of way line of West Virginia Route
No. 14, said point being common to a concrete monument on the dividing lands now
or formerly of L & M Associates and lands now or formerly of Pennzoil Company;
thence from said point of beginning through lands now or formerly of L & M
Associates, South 13°49'17" West,  a distance of 41.06' to a point; thence by
the line dividing lands now or formerly of L & M Associates and lands now or
formerly of Marmac Corporation, North 18°11'50" West, a distance of 52.25' to a
point; thence by the line dividing lands now or formerly of L & M Associates and
lands now or formerly of Pennzoil Company, South 69°30'21" East, a distance of
27.89' to a point at the place of beginning.


Contains: 568.70 Sq. Ft. or 0.013 Acres


Parcel III - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the Westerly right of way line of West Virginia Route
No. 14, also known as Murdoch Avenue, common to the southeasterly corner of
lands now or formerly of Parkersburg National Bank and lands now or formerly of
L & M Associates; thence from said point of beginning by the Westerly right of
way line of West Virginia Route No. 14, South 16°02'31" East, a distance of
183.58' to a point of curvature at the intersection of the Westerly right of way
line of West Virginia Route No. 14 and the northerly side of Grand Central Mall
Access Road No. 2; thence by the northerly side of Grand Central Mall Access
Road No. 2 in a Westerly direction by an
Continued...
 
 
32

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel III - Fee Simple, Continued...


arc of a circle deflecting to the right in a southwestwardly direction, having a
radius of 30.97', an arc distance of 52.96' (chord bearing and distance, South
32°56'37" West,  46.74') to a point of compound curvature; thence by same in a
Westerly direction by an arc of a circle deflecting to the right in a
northwestwardly direction, having a radius of 257.00', an arc distance of
196.46' (chord bearing and distance, North 76°10'18" West,  191.71') to a point
on the line dividing lands now or formerly of L & M Associates and lands now or
formerly of Oxford Development Company/Vienna; thence by said dividing line
North 28°34'43" East, a distance of 226.10' to a point on the dividing lands now
or formerly of L & M Associates and lands now or formerly of Parkersburg
National Bank; thence by said dividing line South 61°24'17" East, a distance of
60.00' to a point on the Westerly right of way line of West Virginia Route No.
14, at the place of beginning.


Contains: 32,245.00 Sq. Ft. or 0.740 Acres.


Parcel VI - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the Westerly right of way line of Poplar Street, said
point being common to lands now or formerly of L & M Associates and the
southerly line of lands now or formerly of the Union Mission of Parkersburg,
Inc.; thence from said point of beginning by the Westerly right of way line of
Poplar Street South 28º 24' 17” West a distance of 225.00 feet to a point on the
line dividing lands now or formerly of L & M Associates and lands now or
formerly of Johnson T. James; thence by said dividing line North 62 º 04' 18”
West a distance of 638.29 feet to a point; thence by same South 24º 17' 08” West
a distance of 431.32 feet to a point on the line dividing lands now or formerly
of L & M Associates and lands now or formerly of Louis J. Balzano; thence by
said dividing line North 62º 01' 40” West a distance of 222.80 feet
Continued...
 
 
33

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel VI - Fee Simple, Continued...


to a point on the line dividing lands now or formerly of Oxford Development
Company/Vienna and lands now or formerly of L & M Associates; thence by said
dividing line North 34º 10' 18” East a distance of 305.62 feet to a point;
thence by same North 12º 30' 18” East a distance of 114.28 feet to a point on
the Easterly line of property of now or formerly Emprise Development Company,
LLC; thence along the Easterly line of property of now or formerly Emprise
Development Company, LLC, North 18°48'21" East, a distance of 20.71' to a point
on the southerly side of the Grand Central Mall Ring Road; thence through lands
now or formerly of L & M Associates by the southerly side of the Grand Central
Mall Ring Road the following five (5) courses and distances, viz; thence by an
arc of a circle deflecting to the left in a southeastwardly direction, having a
radius of 603.71', an arc distance of 137.02' (chord bearing and distance, South
82°59'29" East,  136.73') to a point; South 89º 29' 36” East a distance of
131.84 feet to a point of curvature; thence by an arc of a circle deflecting to
the left in a northeastwardly direction, having a radius of 290.63', an arc
distance of 67.20' (chord bearing and distance, North 83°53'00" East,  67.05')
to a point; thence North 77º 15' 34” East a distance of 2.40 feet to a point of
curvature; thence by an arc of a circle deflecting to the left in a
northeastwardly direction, having a radius of 457.49', an arc distance of
179.66' (chord bearing and distance, North 66°00'34" East,  178.51') to a point;
thence continuing through lands now or formerly of L & M Associates the
following six (6) courses and distances, viz: thence South 60°44'26" East, a
distance of 125.00' to a point; thence by an arc of a circle deflecting to the
left in a northeastwardly direction, having a radius of 60.00', an arc distance
of 94.25' (chord bearing and distance, North 74°15'38" East,  84.85') to a
point; thence North 29°15'34" East, a distance of 308.74' to a point; thence by
an arc of a circle deflecting to the left in a northeastwardly direction, having
a radius of 99.05', an arc distance of 58.26' (chord bearing and distance, North
12°24'35" East,  57.42') to a point; thence North 04°26'26" West, a distance of
30.14' to a point; thence by an arc of a circle deflecting to the right in a
northeastwardly direction, having a radius of 25.00', an arc distance of 36.44'
(chord bearing and distance, North 37°19'20" East,  33.30') to a point on the
southerly side of the Grand Central Mall access Road No. 1; thence through lands
now or formerly of L & M Associates by the southerly side of the Grand Central
Mall Access Road No. 1 with a reverse curve deflecting to the left in a
northeastwardly
Continued...
 
 
34

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel VI - Fee Simple, Continued...


direction, having a radius of 269.96', an arc distance of 84.17' (chord bearing
and distance, North 70°08'51" East,  83.83') to a point on the dividing lands
now or formerly of L & M and lands now or formerly of Oxford Development
Company/Vienna; thence by said dividing line the following six (6) courses and
distances, viz: thence South 01°50'43" East, a distance of 46.12' to a point;
thence South 78°20'43" East, a distance of 20.52' to a point; thence South
01°50'43" East, a distance of 21.22' to a point; thence by an arc of a circle
deflecting to the right in a southwestwardly direction, having a radius of
170.00', an arc distance of 139.45' (chord bearing and distance, South 21°39'20"
West,  135.57') to a point; thence with a reverse curve deflecting to the left
in a southwestwardly direction, having a radius of 200.00', an arc distance of
58.47' (chord bearing and distance, South 36°46'48" West,  58.26') to a point;
thence South 28°24'17" West, a distance of 127.19' to a point on the dividing
line of lands now or formerly of L & M Associates and lands now or formerly of
the Union Mission of Parkersburg, Inc.; thence along the line dividing lands now
or formerly of the Union Misson of Parkersburg, Inc., the following three (3)
courses and distances, viz: thence North 47°57'02" West, a distance of 1.80' to
a point; thence South 28°24'17" West, a distance of 200.00' to a point; thence
South 47°57'02" East, a distance of 150.00' to a point at the place of
beginning.


Contains: 294,646.82 Sq. Ft. or 6.764 Acres.


Parcel VII - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the Easterly right of way line of the Baltimore and Ohio
Railroad Company, said point being common to lands now or formerly of Oxford
Development Company/Vienna and lands now or formerly of L & M Associates, said
point also being North 12º 52' 18” East a distance of 435.00 feet from the point
common
Continued...
 
 
35

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel VII - Fee Simple, Continued...


to the Easterly right of way line of the Baltimore and Ohio Railroad Company,
lands now or formerly of Oxford Development Company/Vienna, and lands now or
formerly of Louis J. Balzano; thence from said point of beginning by the
Easterly right of way line of Baltimore and Ohio Railroad Company, North
11°58'39" East, a distance of 265.60' to a point; thence through lands now or
formerly of L & M Associates North 85º 33' 34” East, a distance of 206.10 feet
to a point; thence by an arc of a circle deflecting to the left in a
southeastwardly direction, having a radius of 1675.15', an arc distance of
120.42' (chord bearing and distance, South 15°40'51" East,  120.39') to a point
of compound curvature; thence by an arc of a circle deflecting to the left in a
southeastwardly direction, having a radius of 1354.32', an arc distance of
192.03' (chord bearing and distance, South 21°48'08" East,  191.87') to a point
on the line dividing lands now or formerly of Oxford Development Company/Vienna
and lands now or formerly of L & M Associates; thence by said dividing line
North 87 º 07' 42” West, a distance of 364.86 feet to the Easterly right of way
line of the Baltimore and Ohio Railroad Company at the point of beginning.


Contains: 77,128.88 Sq. Ft. or 1.771 Acres.


Parcel VIII - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on a concrete monument on the Easterly right of way line of
the Baltimore & Ohio Railroad, said point being common to the line dividing
lands now or formerly of L & M Associates and lands now or formerly of Dils
Lincoln Mercury, Inc.; thence from said point of beginning by said dividing line
South 62°45'30" East, a distance of 446.54' to a concrete monument; thence by
the line dividing lands now or formerly of L & M Associates and lands now or
formerly of O. Ames Company, South 07°32'27" West, a distance of 131.69' to a
point; thence  through lands now or


Continued...
 
 
36

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel VIII - Fee Simple, Continued...


formerly of L & M Associates the following sixteen (16) courses and distances,
viz: South 89°07'34" West, a distance of 31.13' to a point; thence South
86°09'34" West, a distance of 149.28' to a point; thence by an arc of a circle
deflecting to the left in a southwestwardly direction, having a radius of
165.41', an arc distance of 216.83' (chord bearing and distance, South 48°36'21"
West,  201.64') to a point; thence South 11°03'04" West, a distance of 206.04'
to a point; thence by an arc of a circle deflecting to the right in a
northwestwardly direction, having a radius of 90.00', an arc distance of 113.80'
(chord bearing and distance, North 38°48'54" West,  106.37') to a point; thence
North 11°03'04" East, a distance of 197.17' to a point; thence North 38°05'34"
East, a distance of 109.25' to a point; thence North 85°33'34" East, a distance
of 55.75' to a point; thence North 04°26'26" West, a distance of 132.83' to a
point; thence South 85°33'34" West, a distance of 86.75' to a point; thence
South 04°26'26" East, a distance of 144.44' to a point; thence South 38°05'34"
West, a distance of 83.35' to a point; thence South 11°03'04" West, a distance
of 211.48' to a point; thence by an arc of a circle deflecting to the left in a
southeastwardly direction, having a radius of 105.00', an arc distance of
123.67' (chord bearing and distance, South 41°18'52" East,  116.64') to a point;
thence South 11°03'04" West, a distance of 492.31' to a point; thence South
85°33'34" West, a distance of 68.35' to a point on the Easterly right of way
line of the Baltimore & Ohio Railroad; thence along the Easterly right of way
line of the Baltimore & Ohio Railroad the following six (6) courses and
distances, viz: by an arc of a circle deflecting to the left in a
northeastwardly direction, having a radius of 4608.75', an arc distance of
50.00' (chord bearing and distance, North 12°23'13" East,  50.00') to a point;
thence North 07°30'30" East, a distance of 507.00' to a point; thence South
61°17'30" East, a distance of 5.36' to a point; thence North 07°30'30" East, a
distance of 316.00' to a point; thence North 61°17'30" West, a distance of 5.36'
to a point; thence North 07°30'30" East, a distance of 319.78' to a point at the
place of beginning.


Contains: 162,104.28 Sq. Ft. or 3.721 Acres.


Continued...
 
 
37

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel IX - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the northerly side of Grand Central Mall Access Road No.
2, common to the Easterly side of Pond Run Creek and the line dividing lands now
or formerly of Oxford Development Company/Vienna and lands now or formerly of L
& M Associates; thence from said point of beginning by the northerly side of
Grand Central Mall Access Road No. 2, by an arc of a circle deflecting to the
left in a northwestwardly direction, having a radius of 419.00', an arc distance
of 26.54' (chord bearing and distance, North 68°21'43" West,  26.54') to a point
on the Westerly side of Pond Run Creek; thence through lands now or formerly of
L & M Associates the following five (5) courses and distances, viz: North
04°13'28" East, a distance of 50.94' to a point; thence North 79°44'17" West, a
distance of 15.15' to a point; thence North 10°54'34" East, a distance of
244.28' to a point; thence by an arc of a circle deflecting to the right in a
northeastwardly direction, having a radius of 540.92', an arc distance of
178.33' (chord bearing and distance, North 20°17'07" East,  177.53') to a point;
thence North 29°39'41" East, 152.60' to a point on the Westerly right of way
line of West Virginia Route No. 14; thence by the Westerly right of way line of
West Virginia Route No. 14, by an arc of a circle deflecting to the right in a
southeastwardly direction, having a radius of 2955.57', an arc distance of
58.03' (chord bearing and distance,      South 17°29'33" East,  58.03') to a
point on the line dividing lands now or formerly of L & M Associates and lands
now or formerly of Oxford Development Company/Vienna; thence by said dividing
line the following eight (8) courses and distances, viz:  South 18°40'00" West,
42.40' to a point; thence South 25°00'00" West, 82.92' to a point; thence by an
arc of a circle deflecting to the left in a southwestwardly direction, having a
radius of 340.00', an arc distance of 94.45' (chord bearing and


Continued...
 
 
38

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel IX - Fee Simple, Continued...


distance, South 17°02'30" West,  94.15') to a point; thence South 09°05'00"
West, 36.42' to a point; thence South 11°35'00" West, 143.59' to a point; thence
South 13°20'00" West, 122.69' to a point; thence North 79°20'00" West, 14.89' to
a point; thence South 13°03'00" West, 49.61' to a point on the northerly side of
Grand Central Mall Access Road No. 2, at the place of beginning.


Contains: 35,664.98 Sq. Ft. or 0.819 Acres.


Parcel A(1) - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the Easterly right of way line of Baltimore and Ohio
Railroad, common to the line dividing lands now or formerly of L & M Associates
and lands now or formerly of Louis J. Balzano; thence from said point of
beginning by the Easterly right of way line of the Baltimore and Ohio Railroad,
North 12°52'18" East, a distance of 435.00' to a point; thence through lands now
or formerly of L & M Associates the following two (2) courses and distances,
viz: South 87°07'42" East, a distance of 367.43' to a point; thence by an arc of
a circle deflecting to the right in a southeastwardly direction, having a radius
of 1354.32', an arc distance of 7.52' (chord bearing and distance, South
25°54'46" East,  7.52') to a point on the Westerly line of property of now or
formerly Emprise Development Company, LLC; thence along the Westerly line of
property of now or formerly Emprise Development Company, LLC the following seven
(7) courses and distances, viz: South 53°41'19" West, a distance of 181.59' to a
point; thence by an arc of a circle deflecting to the right in a southwestwardly
direction, having a radius of 50.00', an arc distance of 42.28' (chord bearing
and distance,  South 77°54'40" West,  41.03') to a point; thence with a reverse
curve deflecting to the left in a southwestwardly direction, having a radius of
75.00', an arc distance of 80.13' (chord bearing and distance, South 71°31'37"
West,  76.37') to a point; thence by an arc


Continued...
 
 
39

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel A(1) - Fee Simple, Continued...


of a circle deflecting to the left in a southeastwardly direction, having a
radius of 66.00', an arc distance of 152.83' (chord bearing and distance, South
28°42'59" East,  120.90') to a point; thence South 36°19'31" East, 257.43' to a
point; thence by an arc of a circle deflecting to the right in a southeastwardly
direction, having a radius of 16.00', an arc distance of 17.50' (chord bearing
and distance, South 04°59'40" East,  16.64') to a point; thence South 26°20'12"
West, 134.10' to a point on the dividing line of property L & M Associates and
property of now or formerly Louis J. Balzano; thence along the dividing line of
property of now or formerly Louis J. Balzano  North 62°01'42" West, a distance
of 408.54' to a point at the place of beginning.


Contains: 150,341.90 Sq. Ft. or 3.451 Acres.


Parcel A(2) - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the line dividing lands now or formerly L & M Associates
and lands now or formerly of Emprise Development Company, LLC; thence along the
dividing lands of Emprise Development Company, LLC, the following three (3)
courses and distances, viz: North 34°10'33" East, a distance of 345.06' to a
point; thence North 11°45'35" East, a distance of 31.80' to a point; thence
North 18°48'21" East, a distance of 40.93' to a point on the line dividing lands
of L & M Associates; thence by said dividing line the following two (2) courses
and distances, viz:  South 12°30'18" West, a distance of 114.28' to a point;
thence South 34°10'18" West, a distance of 305.62' to a point on the line
dividing lands of now or formerly Louis J. Balzano; thence by said dividing line
North 62°01'40" West, a distance of 19.36' to a point at the place of beginning.


Contains: 6,571.58 Sq. Ft. or 0.151 Acres.


Continued...
 
 
40

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel B - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point common to the Westerly right of way line of Poplar Street,
lands now or formerly of Oxford Development Company/Vienna, and lands now or
formerly of the Union Mission of Parkersburg. Inc.; thence from said point of
beginning by the line dividing lands now or formerly of Oxford Development
Company/Vienna and lands now or formerly of the Union Mission of Parkersburg,
Inc. North 47º 57' 02” West a distance of 143.81 feet, more or less, to a point
on the top of the Easterly bank of Pond Run Creek common to the line dividing
lands now or formerly of Oxford Development Company/Vienna and lands now or
formerly of L&M Associates; thence by said dividing line and by the top of the
Easterly bank of Pond Run Creek the following four (4) courses and distances,
viz;: North 28º 24' 17” East,  a distance of 127.83 feet, to a point of
curvature; thence by an arc of a circle deflecting to the right in a
northeastwardly direction, having a radius of 200.00', an arc distance of 58.47'
(chord bearing and distance, North 36°46'48" East,  58.26') to a point; thence
with a reverse curve deflecting to the left in a northeastwardly direction,
having a radius of 170.00', an arc distance of 139.45' (chord bearing and
distance, North 21°39'20" East,  135.57') to a point of tangency; thence North
01°50'43" West, a distance of 21.22' to a point on the northerly side of a wing
wall; thence continuing by said dividing line and by the northerly side of said
wing wall   North 78°20'43" West, a distance of 20.52' to a point; thence by the
Easterly side of said wing wall North 01º 50' 43” West, a distance of 46.12 feet
to a point on the southerly side of Grand Central Mall Access Road No. 1; thence
continuing by said dividing line and by the southerly side of said Access Road
No. 1, in a northeasterly direction  by an arc of a circle deflecting to the
left in a northeastwardly direction, having a radius of 269.96', an arc distance
of 97.69' (chord bearing and distance, North 50°50'55" East,  97.16') to a
point; common to the southerly side of Grand Central Mall Access Road No. 1,
lands now or formerly of L&M Associates, lands now or formerly of Oxford
Development Company/Vienna, and lands now or formerly of General Mills
Restaurants, Inc.; thence by the line dividing lands now or formerly of Oxford
Development Company/Vienna and lands now or formerly
Continued...
 
 
41

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel B - Fee Simple, Continued...:


of General Mills Restaurants, Inc. the following four (4) courses and distances,
viz: thence South 40°23'40" West, a distance of 59.93' to a point; thence South
08°46'15" East, a distance of 109.01' to a point; thence South 30°17'50" West, a
distance of 295.00' to a point; thence South 61°50'24" East, a distance of
120.00' to a point on the Westerly right of way line of Poplar Street; thence by
the Westerly right of way line of Poplar Street South 28º 24' 17” West, a
distance of 56.28’ to the point common to said Westerly right of way line of
Poplar Street, lands now or formerly of Oxford Development Company/Vienna and
lands now or formerly of the Union Mission of Parkersburg, Inc. at the place of
beginning.


Contains: 14,695.48 Sq. Ft. or 0.337 Acres.


Parcel D - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point in the line dividing lands now or formerly of L & M
Associates and lands now or formerly of Parkersburg National Bank, said point
being North 61°24'17" West, a distance of 60.00' from the point on the Westerly
right of way line of West Virginia Route No. 14 (also known as Murdoch Avenue)
common to said dividing line; thence from said point of beginning through lands
now or formerly of L & M Associates, the following five (5) courses and
distances, viz:  South 28°34'43" West, a distance of 226.10' to a point; thence
by an arc of a circle deflecting to the right in a northwestwardly direction,
having a radius of 257.00', an arc distance of 43.08' (chord bearing and
distance, North 49°28'14" West,  43.03') to a point; thence with a reverse curve
deflecting to the left in a northwestwardly direction, having a radius of
423.00', an arc distance of 64.11' (chord bearing and distance, North 49°07'02"
West,  64.05') to a point; thence North 61°42'16" West, 81.10' to a point;
thence by an arc of a circle deflecting to the left in a northwestwardly
direction, having a radius of 419.00', an arc distance of 15.58' (chord bearing
and distance, North 65°28'56" West,  15.58') to a point
Continued...
 
 
42

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel D - Fee Simple, Continued...:


in the wing wall of a bridge over Pond Run Creek; thence by said wing wall North
13°03'00" East, a distance of 49.61' to a point; thence by same, South 79°20'00"
East, a distance of 14.89' to a point in the top of the Easterly bank of Pond
Run Creek; thence continuing through lands now or formerly of L & M Associates
by the top of the Easterly bank of Pond Run Creek, the following six (6) courses
and distances, viz: North 13°20'00" East, a distance of 122.69' to a point;
thence North 11°35'00" East, a distance of 143.59' to a point; thence North
09°05'00" East, a distance of 36.42' to a point; thence by an arc of a circle
deflecting to the right in a northeastwardly direction, having a radius of
340.00', an arc distance of 94.45' (chord bearing and distance, North 17°02'30"
East,  94.15') to a point; thence North 25°00'00" East, a distance of 82.92' to
a point; thence North 18°40'00" East, a distance of 42.40' to a point in the
Westerly right of way line of West Virginia Route No. 14; thence by the Westerly
right of way line of West Virginia Route No. 14, the following four (4) courses
and distances, viz:  by an arc of a circle deflecting to the right in a
southeastwardly direction, having a radius of 2955.57', an arc distance of
29.77' (chord bearing and distance, South 16°38'29" East,  29.77') to a point;
thence North 73°38'50" East, a distance of 20.00' to a point; thence by an arc
of a circle deflecting to the right in a southeastwardly direction, having a
radius of 2975.57', an arc distance of 16.35' (chord bearing and distance, South
16°22'55" East,  16.35') to a point; thence South 16°02'17" East, a distance of
214.88' to a point common to the line dividing lands now or formerly of L & M
Associates and lands now or formerly of Parkersburg National Bank; thence by
said dividing line South 28°57'43" West, a distance of 182.73' to a point;
thence by same,South 61°24'17" East, a distance of 121.57' to a point at the
place of beginning.


Contains: 90,417.77 Sq. Ft. or 2.076 Acres.


Continued...
 
 
43

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel 1 - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the Westerly right of way line of the Baltimore & Ohio
Railroad, said point being common to the line dividing lands now or formerly of
Par-Progress, Inc., and lands now or formerly of Soffer, Lewis, Mason and
Kessler; thence from said point of beginning by the Westerly right of way line
of the Baltimore & Ohio Railroad the following three (3) courses and distances,
viz:  South 07º 30' 30” West, a distance of 526.40 feet to a point; thence by an
arc of a circle deflecting to the right in a southwestwardly direction, having a
radius of 4558.75', an arc distance of 426.73' (chord bearing and distance,
South 10°11'24" West,  426.57') to a point; thence  South 12º 52' 18” West, a
distance of 1,324.29 feet to a point; thence by the line dividing lands now or
formerly of Soffer, Lewis, Mason and Kessler and lands now or formerly of the
City of Parkersburg, North 62º 01' 42” West, a distance of 688.52 feet to a
point on the meander line of the back channel of the Ohio River; thence by the
Easterly meander line of the back channel of the Ohio River the following eight
(8) courses and distances, viz: North 25º 34' 30” East, a distance of 228.00
feet to a point; thence  North 19º 00' 00” East, a distance of 452.00 feet to a
point; thence North 22º 08' 30” East, a distance of 338.00 feet to a point;
thence North 24º 37' 30” East, a distance of 299.00 feet; thence North 18º 13'
30” East, a distance of 414.00 feet to a point; thence North 19º 48' 00” East, a
distance of 274.00 feet to a point; thence North 13º 23' 30” East, a distance of
130.00 feet to a point; thence North 14º 26' 00” East, a distance of 69.92 feet
to a point; thence by the line dividing lands now or formerly of Par-Progress,
Inc. and lands now or formerly of Soffer, Lewis, Mason, and Kessler, South 61º
17' 30” East, a distance of 319.19 feet to the point at the place of beginning.


Contains: 1,103,672.33 Sq. Ft. or 25.337 Acres.




Continued...
 
 
44

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel 2 - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the Westerly right of way line of the Baltimore & Ohio
Railroad, said point being common to a concrete monument on the line dividing
lands now or formerly of Par-Progress, Inc. and lands now or formerly of Dils
Lincoln Mercury, Inc.; thence from said point of beginning by the Westerly right
of way line of the Baltimore & Ohio Railroad South 07º 30' 30” West a distance
of 636.08 feet to a point; thence by the line dividing lands now or formerly of
Par-Progress, Inc. and lands now or formerly of Soffer, Lewis, Mason, and
Kessler North 61º 17' 30” West a distance of 319.19 feet to a point on the
meander line of the back channel of the Ohio River; thence by the Easterly
meander line of the back channel of the Ohio River North 14º 03' 02” East a
distance of 390.00 feet to a point; thence by same North 06º 38' 30” East a
distance of 225.25 feet to a point; thence by the line dividing lands now or
formerly of Par-Progress, Inc. and lands now or formerly of Dils Lincoln
Mercury, Inc. South 62º 45' 30” East a distance of 272.57 feet to the concrete
monument at the point of beginning.


Contains: 169,465.89 square feet or 3.890 acres.


Lot 1 - Fee Simple:


All that certain lot or parcel of land, being the 4.744 acre Lot 1 Revised in
the 6.358 Acre Lot Split, Grand Central Mall Plan of Lots, recorded in Plan Book
Volume 28, Page 27, Wood County, West Virginia, situate in the Parkersburg
District, City of Vienna, County of Wood, State of West Virginia, more
particularly bounded and described as follows:




Continued...
 
 
45

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Lot 1 - Fee Simple, Continued...


Beginning at a point on the westerly right of way line of Grand Central Avenue,
West Virginia Route 14, Variable Width, said point being on the easterly line of
Lot 1 of the 7.801 Acre Lot Split, Grand Central Mall Plan of Lots recorded in
Plan Book Volume 28, Page 25, Wood County, West Virginia;  thence along the
westerly right of way line of Grand Central Avenue, West Virginia Route 14,
Variable Width, South 15°29'55" East, 301.28' to a point on the easterly line of
property of now or formerly Grand Central Limited Partnership, Parcel I,
recorded in Deed Book 940, Page 719, Recorders Office, Wood County: thence along
the easterly line of property of now or formerly Grand Central Limited
Partnership, Parcel I, the following six (6) courses and distances, viz: by an
arc of a circle deflecting to the right in a southwestwardly direction, having a
radius of 25.00', an arc distance of 38.87' (chord bearing and distance, South
28°30'48" West,  35.07') to a point; thence by an arc of a circle deflecting to
the right in a northwestwardly direction, having a radius of 154.32', an arc
distance of 122.52' (chord bearing and distance, North 84°12'01" West,  119.33')
to a point; thence North 61°27'21" West, 37.21' to a point; thence by an arc of
a circle deflecting to the left in a southwestwardly direction, having a radius
of 152.35', an arc distance of 207.57' (chord bearing and distance, South
79°30'47" West,  191.88') to a point; thence South 40°28'54" West, 100.00' to a
point; thence by an arc of a circle deflecting to the right in a southwestward
direction, having a radius of 211.96', an arc distance of 0.47' (chord bearing
and distance, South 40°32'42" West,  0.47') to a point on the southerly line of
Lot 1 of the aforesaid  7.801 Acre Lot Split, Grand Central Mall Plan of Lots;
thence through Lot 1 of the aforesaid 7.801 Acre Lot Split, Grand Central Mall
Plan of Lots, the following two (2) courses and distances, viz:  North 07°10'08"
West, 208.97' to a point; thence South 84°53'37" West, 254.74' to a point on the
easterly line of property of now or formerly Grand Central Limited Partnership,
Parcel I; thence along the easterly line of property of now or formerly Grand
Central Limited Partnership, Parcel I, North 00°33'34" East, 173.75' to a point




Continued...
 
 
46

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Lot 1 - Fee Simple, Continued...


at the southwest corner of Lot 2 of the 7.081 Acre Lot Split, Grand Central Mall
Plan of Lots (to be recorded); thence along the southerly line of Lot 2 of the
aforesaid 7.081 Acre Lot Split, Grand Central Mall Plan of Lots North 83°49'45"
East, 237.66' to a point at the southeast corner of Lot 2 of the aforesaid 7.081
Acre Lot Split, Grand Central Mall Plan of Lots; thence along the easterly line
of Lot 2 of the aforesaid 7.081 Acre Lot Split, Grand Central Mall Plan of Lots,
North 06°20'03" West, 230.90' to a point on the easterly line of property of now
or formerly Grand Central Limited Partnership, Parcel I;  thence along the
easterly line of property of now or formerly Grand Central Limited Partnership,
Parcel I, the following four (4) courses and distances, viz: South 51°52'10"
East, 19.00' to a point; thence by an arc of a circle deflecting to the right in
a southeastward direction, having a radius of 330.00', an arc distance of 50.47'
(chord bearing and distance, South 47°29'20" East,  50.42') to a point; by an
arc of a circle deflecting to the left in a southeastwardly direction, having a
radius of 347.00', an arc distance of 309.35' (chord bearing and distance, South
68°38'49" East,  299.21') to a point; thence with a reverse curve deflecting to
the right in a southeastwardly direction, having a radius of 74.96', an arc
distance of 104.32' (chord bearing and distance, South 54°19'05" East,  96.10')
to a point at the place of beginning.


Contains: 206,646.81 Sq. Ft. or 4.744 Acres.


Continued...
 
 
47

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Lot 2 - Fee Simple:


All that certain lot or parcel of land, being the 3.045 acre Lot 2 in the 3.812
Acre Lot Split, Grand Central Mall Plan of Lots recorded in Plan Book Volume 28,
Page 24, Wood County, West Virginia, situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the westerly right of way line of Grand Central Avenue,
West Virginia Route 14, Variable Width, said point being on the northeast corner
of property of now or formerly Realty Income Corporation, recorded in Deed Book
962, Page 631, Recorder’s Office, Wood County; thence along the northerly line
of property of now or formerly Realty Income Corporation South 69°20'39" West,
160.00' to a point at the northwest corner of property of now or formerly Realty
Income Corporation; thence along the westerly line of property of now or
formerly Realty Income Corporation  and the westerly line of property of now or
formerly Skiers Edge Inc., recorded in Deed Book 933, Page 126, Recorder’s
Office, Wood County South 20°38'21" East, 240.00' to a point at the southwest
corner of property of now or formerly Skiers Edge, Inc; thence along the
southerly line of property of now or formerly Skiers Edge, Inc.  North 69°20'39"
East, 140.45' to a point on the westerly right of way line of Grand Central
Avenue, West Virginia Route 14, Variable Width; thence along the westerly right
of way line of Grand Central Avenue, West Virginia Route 14, Variable Width, by
an arc of a circle deflecting to the right in a southeastwardly direction,
having a radius of 2955.57', an arc distance of 11.44' (chord bearing and
distance, South 18°09'57" East,  11.44') to a point on a northwesterly corner of
property of now or formerly Grant Central Limited Partnership, Parcel IX,
recorded in Deed Book 940, Page 719, Recorder’s Office, Wood County; thence
along the westerly line of property of now or formerly Grand Central Limited
Partnership, Parcel IX, the following three (3) courses and distances, viz:
South 29°39'41" West, 152.60' to a point; thence by an arc of a circle
deflecting to the left in a southwestwardly direction, having a radius of
540.92', an arc distance of 178.33' (chord bearing and distance, South 20°17'07"
West,  177.53') to a point; thence South 10°54'34" West, 56.51' to a point on
the easterly line of property


Continued...
 
 
48

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Lot 2 - Fee Simple, Continued...


of now or formerly Grand Central Limited Partnership, recorded in Deed Book 940,
Page 719, Recorder’s Office, Wood County; thence through property of now or
formerly Grand Central Limited Partnership the following three (3) courses and
distances, viz:  North 78°50'22" West, 18.59' to a point; thence by an arc of a
circle deflecting to the left in a southwestwardly direction, having a radius of
2.50', an arc distance of 3.93' (chord bearing and distance, South 56°09'38"
West,  3.54') to a point; thence South 80°58'05" West, 159.85' to a point on the
easterly line of property of now or formerly Grand Central Limited Partnership,
Parcel I, recorded in Deed Book 940, Page 719, Recorder’s Office, Wood County;
Thence along the easterly line of property of now or formerly Grand Central
Limited Partnership, Parcel I, the following eight (8) courses and distances,
viz: North 00°33'34" East, 47.94' to a point; thence by an arc of a circle
deflecting to the left in a northwestwardly direction, having a radius of
590.00', an arc distance of 102.97' (chord bearing and distance, North 04°26'25"
West,  102.84') to a point; thence North 09°26'26" West, 261.65' to a point;
thence North 09°26'26" West, 107.07' to a point; thence by an arc of a circle
deflecting to the right in a northeastwardly direction, having a radius of
50.00', an arc distance of 82.90' (chord bearing and distance, North 38°03'28"
East,  73.73') to a point; thence North 85°33'34" East, 44.28' to a point;
thence by an arc of a circle deflecting to the left in a northeastwardly
direction, having a radius of 504.00', an arc distance of 142.06' (chord bearing
and distance, North 77°29'05" East,  141.59') to a point; thence North 69°24'34"
East, 69.65' to a point; thence South 71°53'47" East, 33.54' to a point at the
place of beginning.


Contains: 132,635.95 Sq. Ft. or 3.045 Acres.


All being the lands as shown on that certain Plan of Survey Grand Central Mall,
situate in Parkersburg District, City of Vienna, Wood County, West Virginia,
dated June 18, 2010 and to be recorded in the Wood County Clerk’s Office, West
Virginia.


Continued...
 
 
49

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEGAL DESCRIPTION, Continued...


Parcel X - Non-Exclusive Easement


Together with those rights and non-exclusive easements constituting rights in
real property created defined and limited by that certain Declaration of
Easements by Grand Central Limited Partnership, a Delaware limited partnership,
dated January 30, 2009 and recorded February 3, 2009 in Deed Book 1137, Page
628, in the Wood County Clerk’s Office, West Virginia.


 
50

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
Special Provisions for the State of West Virginia
 
THIS EXHIBIT B is attached to and made a part of that certain Deed of Trust,
Assignment of Rents and Leases, Security Agreement and Fixture Filing dated as
of _______________, 2010 (the "Security Instrument"), executed and delivered by
GRAND CENTRAL PARKERSBURG LLC, a Delaware limited liability company, grantor for
all purposes hereunder (together with its permitted successors and permitted
assigns, "Grantor"), for the benefit of GOLDMAN SACHS COMMERCIAL MORTGAGE
CAPITAL, L.P., a Delaware limited partnership, beneficiary for all purposes
hereunder (together with all its successors and assigns, "Lender").  This
Exhibit B is hereby incorporated by reference into and made a part of the
Security Instrument as if fully set forth therein.  All provisions and terms of
the Security Instrument not otherwise amended or modified herein shall remain in
full force and effect, and all definitions contained in the Security Instrument
shall have the same meanings for purposes of this Exhibit B, except as otherwise
specifically defined or modified hereby.
 
1.           Principals of Construction.  In the event of any inconsistencies
between the terms and provisions of this Exhibit B and the terms and provision
of the other Sections and Articles of the Security Instrument, the terms and
provisions of this Exhibit B shall govern and control.
 
2.           Non-Judical Foreclosure.  Should Lender have elected to accelerate
the indebtedness secured hereby, Lender may initiate foreclosure of the Property
by requesting the Trustee to effectuate a non-judicial foreclosure
sale.  Trustee, upon the written request of Lender, shall foreclose upon and
sell the Property to satisfy the secured indebtedness at public auction at the
front door of the courthouse of the aforesaid county, State of West Virginia,
for cash in hand on the day of sale, after first giving notice of such sale by
publishing such notice in some newspaper of general circulation published in the
county or counties wherein any part of the Property is located as provided by
law, or if there be no such newspaper(s) of general circulation in the county of
proposed sale as provided by law on the date of sale, notice of such sale shall
be duly published in an appropriate newspaper published in an adjoining county
of Trustee's choice.  Out of the proceeds of such sale Trustee shall pay the
proceeds as provided herein and the Loan Agreement.  In the event of the
occurrence of any Event of Default, in addition to the rights, remedies and
powers hereinabove set forth, the Lender and Trustee shall have as to any and
all fixtures and personal property covered by this Security Instrument, all
rights, remedies and powers of a secured party under the Uniform Commercial Code
of West Virginia.
 
(A)           Grantor agrees, in the event the Property consists of more than
one tract or parcel of Land, Lender may, in its sole discretion, direct the
Trustee to sell at such sale any one or more of such tracts or parcels of land,
even though such sale does not satisfy the indebtedness secured hereby and that
the lien hereby created continues in existence as to the remaining tracts above
described.
 
(B)           Grantor does hereby waive personal service of notice of any sale
made hereunder, upon them, their heirs, devisees, personal representatives,
agents, successors or assigns, and also waives the posting of notice of sale at
the courthouse, and agrees that any sale made hereunder may be adjourned from
time to time without notice other than oral proclamation of such adjournment of
the time and place of sale, or at the time and place of any adjourned sale.
 
 
51

--------------------------------------------------------------------------------

 
 
(C)           In the event that foreclosure proceedings are instituted hereunder
but are not completed, Trustee shall be reimbursed for all costs and expenses
incurred by Trustee in commencing such proceedings, and, in addition, shall be
entitled to, and paid, a commission not to exceed two percent (2%) of the
secured indebtedness which is outstanding at the time such proceedings are
instituted, but in no event shall such commission be less than Fifty Dollars
($50.00); and all costs and expenses so incurred by Trustee, and such
commission, together with interest thereon until paid at the rate payable on the
secured indebtedness, shall be payable by Grantor on demand, and shall be and
become a part of the secured indebtedness and shall be collectible as such.
 
(D)           A copy of any notice of trustee's sale under this Deed of Trust
shall be served on Grantor by certified mail, return receipt requested, directed
to Grantor at the address of Grantor set forth in the Loan Agreement or such
other address given to Lender in writing by Grantor subsequent to the execution
and delivery of this Security Instrument.  A copy of any notice of trustee's
sale under this Security Instrument shall be served by certified mail, at least
twenty (20) days prior to the sale, upon any subordinate lienholder who has
previously notified Lender by certified mail of the existence of the subordinate
lien.  Any notice of subordinate liens pursuant to West Virginia law shall be
mailed to the mailing address of the Lender set forth in the Loan Agreement.
 
3.           Appointment and Substitution of Trustee.  Each appointment and
substitution of a Trustee shall be evidenced by an instrument in writing which
shall recite the parties to, and the book and page of record of, this Security
Instrument, and the description of the Property, which instrument, executed and
acknowledged by Lender and recorded in the office of the Clerk of the County
Commission of the County in which this Security Instrument is recorded, shall be
conclusive proof of the proper substitution and appointment of such successor
Trustee, and notice of such proper substitution and appointment to all parties
in interest.
 
 
52
